Exhibit 10.2

TIMESHARE PROPERTY MAINTENANCE & MANAGEMENT AGREEMENT

FOR

PLANET HOLLYWOOD TOWERS BY WESTGATE

BETWEEN

OPBIZ, LLC (“Manager”)

AND

WESTGATE PLANET HOLLYWOOD LAS VEGAS, LLC (“Developer”)

and

CFI RESORTS MANAGEMENT, INC. (“RMI”)

September 10, 2007


--------------------------------------------------------------------------------


TIMESHARE PROPERTY MAINTENANCE & MANAGEMENT AGREEMENT

This Timeshare Property Maintenance & Management Agreement (“Agreement”) is
dated as of September 10, 2007 and is made effective as of the Effective Date
(defined below) by and among Westgate Planet Hollywood Las Vegas, LLC, a Florida
limited liability company (“Developer”); CFI Resorts Management, Inc., a Florida
corporation (“RMI”); and OpBiz, LLC, a Nevada limited liability company
(“Manager”).  Developer, RMI and Manager are sometimes referred to collectively
in this Agreement as the “Parties” and individually as a “Party.”

RECITALS

A.                                 Developer has purchased from PH FEE OWNER,
L.L.C., a Delaware limited liability company and TSP OWNER, L.L.C., a Delaware
limited liability company (jointly and severally hereinafter referred to as the
“Seller”), affiliates of Manager, certain real property situated in Clark
County, Nevada more particularly described on Exhibit A attached hereto and
incorporated herein, together with related assets (hereinafter referred to as
the “Timeshare Property”), which is located adjacent to “Planet Hollywood Hotel
and Casino” (hereinafter referred to as the “Hotel and Casino”); and

B.                                     Manager, as Seller, and WESTGATE RESORTS,
LTD., a Florida limited partnership (“Westgate Resorts”), an affiliate of
Developer, as purchaser (Westgate Resorts is referred to in the TPA, defined
below, as Developer), entered into that certain Timeshare Purchase Agreement
dated as of December 10, 2004 as modified by that certain Modification Agreement
Regarding Timeshare Purchase Agreement dated as of September 10, 2007 between
Seller and Westgate Resorts (collectively, the “TPA”).  Pursuant to the TPA,
Developer and RMI have agreed to execute a master Maintenance & Management
Agreement (the “Master Agreement”) pursuant to which RMI will manage the
Timeshare Property.

C.                                     Pursuant to the terms of this Agreement,
Developer and RMI (Developer and RMI are referred to collectively herein as
“Westgate” and any reference to Westgate means each and/or both of Developer
and/or RMI as the context may require) desire to engage Manager to assist both
RMI and Developer, and to perform certain management services with respect to
the Timeshare Property; and Manager desires to be so engaged pursuant to the
terms, conditions and provisions of this Agreement.

AGREEMENTS

In consideration of the mutual promises, covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

1.              GENERAL PROVISIONS

1.1.                 Subject to the provisions of this Agreement and during the
Operating Term (defined below) hereof, Westgate engages Manager as an
independent contractor, and Manager agrees to be so engaged, to provide rental
vacancy management for the Westgate Inventory as well as other delegated
management services as specified herein relative to the management of the
Timeshare Property, and to otherwise consult with, advise and assist Westgate in
the management and operation of the Timeshare Property as described in this
Agreement during the Operating Term.  Pursuant to this Agreement,


--------------------------------------------------------------------------------


Manager will offer under exclusive license, the rental, management and
maintenance of all Westgate Inventory at rates and terms to be deter­mined by
Manager in its commer­cially reasonable business judgment.  RMI has or will be
engaged by the condominium association (the “Association”) created in connection
with the Timeshare Project to provide management services to the Asso­ciation.
Subject to the terms in this Agree­ment, the recipient and beneficiary of
Manager’s services hereunder will be RMI and Developer jointly, unless otherwise
specified herein.  Westgate hereby covenants to use its best commercially
reasonable efforts to renew and keep in effect the Master Agreement so long as
this Agreement is in effect.

1.2.                 Manager’s operation and management duties include the
management, operation and maintenance of the Commercial Unit.

1.3.                 Notwithstanding anything contained herein to the contrary,
RMI reserves the right, subject to the Operating Standard, to manage, supervise,
operate and control all as­pects of guest relations, concierge services,
reservations, check in, and check out for all (i) Timeshare Interval Owners,
(ii) exchange guests, and (iii) vacation package guests (i.e., prospective
purchasers purchasing a vacation package from Westgate or its affiliates
or otherwise generated by Westgate’s marketing efforts).

2.              DUTIES OF WESTGATE

2.1.          Westgate must, subject to the terms of this Agreement and in light
of Manager’s obli­gations hereunder, cause each Unit within the Timeshare
Property to be furnished, equipped, and, in consultation with Manager,
refurbished (a) at least at a level of service and quality gen­erally considered
and classified by Interval International or any other company providing exchange
services with respect to the Timeshare Property to be Five Star, or otherwise
have the equivalent highest possible exchange company rating; and (b) in
accordance with the Operating Standard, as defined in Section 3.1 below.

2.2.          Notwithstanding anything to the contrary in this Agreement,
Westgate, and not Manager or its delegee(s) (see, e.g., Section 3.5 below), is
responsible for and will separately accomplish: (a) Reservations made by
Timeshare Interval Owners for occupancy in the Timeshare Project; and
(b) Check-in by Timeshare Interval Owners and/or their guests for occupancy in
the Timeshare Project; (c) Reservations made by timeshare exchanges for
occupancy in the Timeshare Project; (d) Check-In by timeshare exchanges for
occupancy in the Timeshare Project.

2.3.          RMI shall be solely responsible for the administrative aspects of
the Association’s activities, including, without limitation, the billing,
accounting and collection of maintenance fees and real estate taxes.

RMI is responsible for producing the Association annual budget, which must be
satis­factory to Manager in all respects (including but not limited to reserves
and contingencies and accounting for uncollectible accounts), such approval not
to be unreasonably with­held.  The approved Association annual budget for each
year must be delivered to Manager on or before September 15 in the year prior to
the year in which said budget is to be effective.

2


--------------------------------------------------------------------------------


2.4.          Assignment by Westgate.  See Section 14.1 below.

2.5.          Obligations of Westgate

2.5.1.                    Except as otherwise expressly permitted under this
Agreement, the TPA, the Marketing and Leasing Agreement or any other agreement
executed in further­ance of the TPA (the “Transaction Documents”), without
Manager’s consent, Westgate may not publish any advertising materials or
promotional materials which promote rentals of Westgate Inventory. The foregoing
shall not limit West­gate’s activities pertaining to sale of Timeshare Intervals
and Whole Ownership Units at the Timeshare Property, so long as such activity is
otherwise in accord­ance with the TPA, the Marketing and Leasing Agreement and
the PHII License Agreement.

2.5.2.                    Westgate shall do or cause to be done all such acts
and things in or about the Timeshare Property that are within Westgate’s
control, in good faith and exercising prudent commercial judgment, and Manager’s
belief to be necessary to comply with all applicable legal requirements and the
terms of all insurance policies, terms of all other agreements Westgate has
entered relating to the Timeshare Property, and to discharge any lien,
encumbrance, or charge on or with respect to the Timeshare Property and the
operation thereof.

2.5.3.                    To the extent required pursuant to this Agreement,
Westgate will promptly take all actions reasonably necessary to remedy any
non-compliance with the Operating Standard following written notice from
Manager.

2.5.4.                    Westgate must promptly notify Manager of any
litigation filed or threatened against Westgate involving the Trademarks, as
well as any apparent third-parry infringe­ment of the Trademarks of which
Westgate becomes aware and must cooperate fully with Manager on such matters.

2.5.5.                    On Friday, January 11, 2008, and on every Friday
thereafter, Westgate shall deliver to Manager weekly reports, in form and
substance satisfactory to Manager in its reasonable discretion (each, a
“Westgate Inventory Release Report”), including, among other things, Westgate’s
best commercially reasonable estimates of Westgate Inventory (broken down by
category in accordance with the definition of Westgate Inventory provided in
this Agreement) which will be available to Manager hereunder, and dates when
said Westgate Inventory is projected to be available to Manager for rental
hereunder, said projections to be applicable to each day of a three (3) year
period (1,095 days) commencing on the date of each Westgate Inventory Release
Report, except that such reports delivered prior to September 30, 2009 shall
cover a three (3) year period (1,095 days) com­mencing on said date.  Westgate
acknowledges that Manager, in order to fulfill its bookings related to Westgate
Inventory, is relying on the Westgate Inventory Release Report(s), with the
understanding that the Westgate Inventory Release Reports are projections and
not absolute predictions.  The Parties shall work together in good faith to
maximize revenues relative to the rental of Westgate Inventory.

2.5.6.                    Obtain and provide any required Asso­ciation and other
approval for any actions that Manager must receive prior approval for, as
required by the Association

3


--------------------------------------------------------------------------------


Declaration, Articles, and Bylaws (“Association Governing Documents”), attached
as Exhibit B, to the extent same is within Westgate’s control and subject to
compliance with the Association Governing Documents.

2.6.          Maintenance of Insurance Coverage

2.6.1.                    At all times during the Operating Term, Westgate shall
obtain or cause the Association to maintain insurance with respect to the
Timeshare Property with coverages con­sistent with industry standards and any
additional coverages determined appro­priate by Westgate and Westgate’s
institutional lender(s) and as may be required by the Association Governing
Documents.   Any premiums for said insurance shall be Operating costs funded
under the Operating Budget.

2.6.2.                    With respect to any claim arising under any policy of
insurance required hereunder, the parties agree that each shall cooperate with
one another to do the following:

2.6.2.1.                       cause to be investigated all damage to or
destruction of the Timeshare Property, as it becomes known to Westgate, and
report to Manager any such incident that is material, together with the
estimated cost of repair thereof;

2.6.2.2.                       prepare any and all reports required by any
insurance company as the result of a claim or threatened claim under any policy
obtained by such party hereunder, acting as the sole agent for all other named
insured additional insured, mortgagees and loss payees; and

2.6.2.3.                       retain all consultants and experts, including
architects, engineers, project managers, accountants and attorneys, as needed,
to assist in analyzing any loss or damage, determining the nature and cost of
repair and preparing and presenting any proofs of loss or claims to any
insurers; or otherwise investigating any personal injury, property damage, or
other claim.

2.6.3.                    All insurance policies provided for in this
Section 2.6 and Section 3.3.18 must include:

2.6.3.1.                       Manager and Westgate as parties insured
thereunder, as their interests may appear;

2.6.3.2.                       where applicable, mortgage (loss
payable) endorsement(s) in favor of Mortgagee(s), as their interests may appear;

2.6.3.3.                       where applicable and permitted under the
applicable policy, the insurer’s waiver of subrogation rights against Manager
and Westgate; and

2.6.3.4.                       a requirement that the insurer provide to all
named insureds at least thirty (30) days prior written notice of cancellation on
material change (other than increases in coverage) in the terms and provisions
of the applicable policy.

4


--------------------------------------------------------------------------------


2.6.4.                    Evidence of insurance

2.6.4.1.                       As soon as practicable prior to the effective
date of the applicable coverages, the Party obtaining the insurance coverages
under this Section 2.6 and Section 3.3.18 will pro­vide the other Party with
insurance certificates evidencing that the applicable insurance requirements of
this Agreement have been satisfied. As soon as practicable prior to the
expiration date of each such policy, the Party obtain­ing such insurance will
provide the other Party with insurance certificates evidencing renewal of
existing or acquisition of new coverages.

2.6.4.2.                       On request of the other Party, each Party must
furnish the other with a schedule of insurance obtained by such Parry under this
Section 2.6 and Section 3.3.18, listing the policy numbers of the insurance
obtained, the names of the companies issuing such policies, the names of the
parties insured the amounts of coverage, the expiration date or dates of such
policies and the risks covered thereby.

2.6.5.                    Review of Insurance.  All insurance policy limits
provided under this Section 2.6 and Section 3.3.18 may be reviewed by the
Parties annually following the commencement of the Operating Term, or sooner if
reasonably requested by either Party, to determine the suitability of such
insurance limits in view of exposures reasonably anticipated over the ensuing
Operating Year.  Westgate and Manager hereby acknowledge that changing practices
in the insurance industry and changes in law and cus­tom may necessitate
additions to types or amounts of coverage during the Operating Term.  The
Parties will comply with any other insurance require­ments the other reasonably
requests in order to protect the Timeshare Property and the respective interests
of Westgate and Manager.

2.6.6.                    Deductibles/Insurance Proceeds.   Notwithstanding
anything contained in this Agreement to the contrary, the parties acknowledge
and agree that any uninsured loss or deductible required to be paid under any
policy of insurance maintained by any of the parties to this Agreement is an
Operating Cost to the extent of any dif­ference between the amount of any
special assessment or otherwise received by the Condominium Association pursuant
to the Association Governing Documents and the amount of any such uninsured loss
or deductibles.  The Association Budget, adopted from time to time shall include
adequate provisions for payment of any contingency including insurance
deductibles.  Moreover, the parties agree that Westgate shall have final
authority with respect to the disposition or applica­tion of any insurance
proceeds with respect to any claim or loss under any policies of insurance with
respect to the Timeshare Project or Timeshare Property subject to the
requirements of (i) Section 13.6, (ii) the Association Governing Documents and
(iii) the requirements of Westgate’s institutional lenders.

2.7.          Proprietary information

2.7.1.                    Westgate acknowledges that the proprietary information
of Manager includes, but is not limited to: any computer software, reservation
systems, guest informa­tion generated in connection with the reservation process
(see, e.g., Section 5.1 below), or any other similar information designated,
from time to time by Manager, and may also include management services of
Manager’s designee or assignee

5


--------------------------------------------------------------------------------


(the foregoing is referred to herein as Manager’s “Proprietary Information”).
Manager’s Proprietary Information and the goodwill asso­ciated therewith are
the sole and exclusive property of Manager and may be used by Manager and
its Affiliates for any purpose.

2.7.2.                    Manager acknowledges that the Proprietary Information
of Westgate includes, but is not limited to, computer software and reservation
system used in connection with the owner and guest check-in process, owners’
list, purchaser information, sales prospects and lead lists, owner and exchange
guest information, Timeshare Property Guest Information, defined in Section 5.1
below, and any other similar information designated from time to time by
Westgate.  Westgate’s Proprietary Information and the goodwill associated
therewith are the sole and exclusive property of Westgate and may be used by
Westgate and its Affiliates for any purpose.

2.7.3.                    The provisions of this Section 2.7 will survive the
expiration or sooner termination of this Agreement.

2.8.          Covenants. Representations and Warranties of Westgate.  Westgate
represents and warrants to Manager the following:

2.8.1.                    Each of Developer and RMI is duly organized, validly
existing, and in good standing under the laws of the state of its organization,
is duly qualified to do business in the state in which the Timeshare Property is
located, and has full power, Authority, and legal right to execute, perform, and
timely observe all of the provisions of this Agreement to be performed or
observed by Westgate. Each of Developer and RMI’s execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of Westgate.

2.8.2.                    This Agreement constitutes a valid and binding
obligation of each of Developer and RMI and does not and will not constitute a
breach of or default under any of the organizational or governing documents of
either of Developer and RMI or the terms, conditions, or provisions of any law,
order, rule, regulation, judgment decree, agree­ment, or instrument to which
either of Developer and RMI is a party or by which either or any substantial
portion of either’s assets (including the Timeshare Property) is bound or
affected.

2.8.3.                    No other approval of any third party (including any
ground lesser or the holder of any Mortgage or the Association) is required for
each of Developer and RMI’s execution and performance of this Agreement that has
not been obtained prior to the execution of this Agreement.

2.8.4.                    Each of Developer and RMI Westgate, at its own
expense, will maintain in full force and effect throughout the Operating Term
its legal existence and the rights required for it timely to observe and perform
all of the terms and conditions of this Agreement.

2.8.5.                    Westgate holds (or will hold prior to the Opening
Date) and must maintain throughout the Operating Term all Approvals necessary to
permit the ownership and operation of the Timeshare Property in accordance with
the Operating Standard and Legal Requirements.

6


--------------------------------------------------------------------------------


2.8.6.                    To its actual knowledge, there is no litigation,
proceeding or governmental investigation pending or threatened against Westgate
or any Affiliate that could adversely affect the validity of this Agreement or
the ability of Westgate to comply with its obligations under this Agreement.

2.8.7.                    No broker or finder was retained by Westgate to render
services in connection with any of the transactions contemplated hereby, and no
fees are due to any third party with respect hereto.

2.9.          [omitted]

2.10.                Authorization to Mortgage Timeshare Property.  See
Section 14.1 below.

2.11.                       Protection of Manager’s Interest.  Westgate will
defend, indemnify and hold Manager harmless from and against any and all losses,
damages, costs and expenses that Manager may incur should this Agreement be
terminated by any Mortgagee so long as such termination is not caused by an
Event of Default by Manager.

3.              DUTIES AND LIMITATIONS OF MANAGER

3.1.           Operating Standard.   In fulfilling its duties hereunder, Manager
will, in consultation with Westgate, establish and conform to operating
standards, policies and programs and in effect from time to time for application
equally to the Hotel and Casino and to the Time­share Property.  In this regard,
all in-room amenities in the Timeshare Property shall be substantially the same
as in the Hotel and Casino.  Notwithstanding anything contained in this
Agreement to the contrary, Manager has the right to identify all operational and
related amenities, fixtures and equipment for the Timeshare Property, such as,
but not limited to, the following:

(a)                            In-room amenities, including but not limited to,
telephone, television and cable/­channel equipment and programming, internet
access capability, bathroom products and supplies, bedroom products and
supplies, such as bed linens, duvet and pillows; work area products and
supplies, and in-room retailing;

(b)                           Guest common amenities, including but not limited
to, room service menu offerings, dry cleaning, newspaper service, compendium
services, key pack contents;

(c)                            Tower common area amenities, including but not
limited to, vending, ice, mini-bar products, concierge;

(d)                           Global standardization of property specifications
and suppliers, including but not limited to, conforming the rooms and common
areas in the Timeshare Property to the visual and operational themes and
concepts of the Hotel and Casino; overall product suppliers and specifications
such as electronic equipment, pouring rights, sundry offerings, car rental; and

(e)                            Any standardization required by Manager’s
designee, including but not limited to, hotel reservation and yield management
computer system and network tie-in, “bill

7


--------------------------------------------------------------------------------


to room” capabilities, overall hotel operator “manual” compliance relative to
Westgate Inventory.

The Manager’s standards, policies, programs and objectives of operation for the
Time­share Property, as described herein and as illustrated by (but not confined
by) the fore­going, are hereinafter referred to collectively as the “Operating
Standard”.  To remain competitive and respond to new technology, guest needs,
and market conditions; Manager from time to time may modify, alter, change,
delete or add to the standards, policies and programs that comprise the
Operating Standard.  Manager agrees that the Operating Standard is subject to
the PHII Licensing & Memorabilia Agreement and that the Hotel and Casino bear
the Planet Hollywood theme.  As noted above, the Operating Standard includes
conforming the rooms and Commercial Unit to the visual and operational themes
and concepts of the Hotel and Casino.

Notwithstanding the foregoing provisions of this Section 3.1, Westgate may
provide, for the benefit of the Timeshare Property, from Westgate’s separate
suppliers, any group or category of items stated to be within Manager’s
discretion as provided above, provided that any such provision must be on
materially better financial and other terms (viewed on an overall basis, and
including consideration of the effect thereof on Manager’s overall contractual
relations with all of its suppliers), as determined by Manager; and provided
further that any such items must be of equal or better quality to those
identified by Manager and in any event in conformance with the Operating
Standard, all as deter­mined by Manager.

3.2.           Subject to the overriding obligation to comply and ensure
compliance with the Operating Standard (including but not limited to the visual
and operational themes and concepts of the Hotel and Casino) at all times, the
initial furnishing of the Units will be within Westgate’s discretion subject to
the provisions of Section 9(b) of the TPA and except to the extent within
Manager’s discretion as provided in Section 3.1 above.  Westgate shall cause all
furnishings, fixtures, equipment and amenities placed in the Timeshare Property
to meet or exceed the existing equivalents with respect to same contained within
the Hotel and Casino, and in any event to conform in all respects to the
Operating Standard as enforced by Manager.  Examples of items within Westgate’s
discretion, to be exercised in accordance with this Section 3.2, include, but
are not limited to,

actual construction and furnishing of the Units, including wallpaper, floor
coverings, cabinetry, appliances, built-ins, if any, and furniture

3.3.           Duties of Manager

3.3.1.                    During the Operating Term, Manager will: (i) manage
and operate the Timeshare Property as an integrated operation with the Hotel and
Casino, except with res­pect to Timeshare Interval Owners as provided in
Section 1.3 and Section 2.2; (ii) direct and supervise the Timeshare Property
Personnel (as defined below) regarding the man­agement and operation of the
Timeshare Property on a day-to-day basis in ac­cordance with the Operating
Standard, the Operating Plan and the terms of this Agreement; (iii) implement or
effectuate the Operating Plan in accordance with the Operating Budget; and
(iv) provide other advice, assistance and recommendations to Westgate to promote
the efficient operation of the Time­share Property.

8


--------------------------------------------------------------------------------


3.3.2.                    During the planning and construction phase of the
Timeshare Project, Manager will advise and consult with Westgate on construction
programming issues including, without limitation, front and back of house
specifications; amenity offerings, including food and beverage, retail/sundry,
if any; and related opera­tions; and in-room amenities, all of which must comply
with Section 3.1.

3.3.3.                    Subject to the provisions of Section 3.1, Manager will
coordinate the design, construction and installation of any renova­tions,
improvements, repairs, or replacements of FF&E, building systems, or other
physical components of the Timeshare Property that may be undertaken, including
the expenditure of reserves designated as part of the Operating Budget.

3.3.4.                    Manager will negotiate and execute, in consultation
with Westgate, and manage/­monitor all service contracts, operating leases,
licenses and other agreements pertinent to the management and operation of the
Timeshare Property, including Timeshare Property Amenities, as provided herein. 
All such contracts, leases, licenses and agreements shall be paid as Operating
Cost pursuant to the then-applicable Operating Budget.

3.3.5.                    Manager will establish and maintain personnel policies
and practices relating to the employment and engagement of personnel for
Timeshare Property all of whom shall be employed by Manager and whom shall carry
out Manager’s duties here­under (“Time­share Property Personnel”) including:
(i) policies and practices relating to terms and conditions of employment,
screening, selection, training, supervision, com­pensation, bonuses, severance,
pension plans and other employee benefits, dis­cipline, dismissal, transfer and
replacement; and (ii) policies and practices relating to the exercise by any
Timeshare Property Personnel of rights under the National Labor Relations Act or
any applicable labor laws in relation to the Timeshare Property (including union
organization, recognition and withdrawal of recognition, union elections,
contract negotiation on a single-employer or multi-employer basis, grievances,
unfair labor practice charges, strikes and lockouts).

“Timeshare Property Personnel” does not include any person employed by Westgate
to perform the services reserved to Westgate as set forth in Section 1.3 and
Section 2.2.  Westgate may in its reasonable discretion adopt separate
per­sonnel policies and practices relating to its personnel engaged in such
services and other services performed by Westgate with respect to operation of
Time­share Vacancies (not including Westgate Inventory rented by Manager) and
the Association, provided that any such separate policies and practices shall
conform in all respects to the Operating Standard. All costs relative to the
foregoing are part of the Operating Costs and shall be included within the
Operating Budget.

Manager’s policies and practices related to Timeshare Property Personnel need
not be identical to Manager’s policies and practices related to Manager’s
personnel who are not Timeshare Property Personnel.

3.3.6.                    Manager will hire, pay, transfer and dismiss all
Timeshare Property Personnel in accordance with the policies adopted pursuant to
Section 3.3.5.

9


--------------------------------------------------------------------------------


3.3.7.                    Manager will cause the Timeshare Property Personnel
employed by Manager to be available to consult with Westgate at Westgate’s
reasonable request concern­ing policies and procedures affecting the conduct of
the business of the Timeshare Property and its compliance with the Operating
Standard.

3.3.8.                    Maintain in consultation with Westgate complete books
of account and records relating to Manager’s services consistent with GAAP and
otherwise in accordance with Manager’s customary accounting policies, practices
and systems.

3.3.9.                    Subject to the limits on Manager’s obligations as set
forth in Section 3.4 and other applicable provisions of this Agreement, Manager
will keep the Timeshare Property and the FF&E in good operating order, repair
and condition, consistent with the Operating Standard, including making
necessary replacements, improvements, additions and substitutions thereto. 
Except as agreed to by Manager, Manager will not be responsible for any
extraordinary repairs or replacements.  Determination of the necessity for and
the means of executing extraordinary repairs or replacements shall be in
Manager’s sole discretion.  In addition, Manager may make minor repairs or
replacements which are required to be made in the ordinary course of business,
emergency repairs or replacements which threaten the life, safety, or welfare of
guests of the Timeshare Property or the Hotel and Casino, repairs or
replacements, which if not made, are reasonably likely to result in physical
damage to or loss to the Timeshare Property, and/or repairs or replacements
which are reasonably likely to cause the operations of the Timeshare Property to
be materially impaired. Any other repairs or replacements not permitted by the
foregoing provisions of this Section shall be included within the Operating
Budget and planned for in advance by Manager and Westgate.  Manager shall
endeavor to provide prior or contem­poraneous or prompt subsequent notice to
Westgate of emergency and extra­ordinary repairs and replacements not included
within the Operating Budget and planned for in advance as aforesaid.

3.3.10.              Supervise and negotiate and purchase all inventories,
provi­sions, consumable supplies and operating supplies that are necessary and
proper to maintain and operate the Timeshare Property, and for use in the
management and operation of the Timeshare Property;

3.3.11.              With Westgate’s cooperation, prepare the annual Operating
Plan, as defined in Section 4, for each Operating Year;

3.3.12.              Develop, in cooperation with and subject to Westgate’s
approval, an annual Operating Budget for the Timeshare Property and the
Association, as further described in Section 4.

3.3.13.              Collect, account for and remit to governmental authorities
all applicable excise, sales, occupancy and use taxes or similar governmental
charges collectible by the Timeshare Property and arising from Westgate
Inventory and other operations (other than the sale of Timeshare Interest or
vacation packages by Westgate) directly from patrons or guests, or as part of
the sales price of any goods, services, or displays, including gross receipts,
admission, or similar or equivalent taxes duties, levies or charges;

10


--------------------------------------------------------------------------------


3.3.14.              Collect all charges, rent and other amounts due from
guests, lessees and conces­sionaires of the Timeshare Property, as a fiduciary,
and use those funds, as well as funds from other sources as may be available to
the Timeshare Property, in accordance with the terms of this Agreement.

3.3.15.              Consult and cooperate with Westgate regarding Developer’s
personnel to take such actions as Manager reasonably determines are necessary
for the Timeshare Property to become (or remain) in compliance with the
Operating Standard.

3.3.16.              Consult with and otherwise advise Westgate in the creation
of an annual marketing plan for the Timeshare Property.

3.3.17.              Consult with and otherwise advise Westgate in connection
with Westgate’s duties and obligations under this Agreement.

3.3.18.              Avail itself of Manager’s yield management system (which
may, but need not, be the same system that Manager utilizes in connection with
the operation of the Hotel and Casino), in filling Westgate Inventory vacancies
committed timely to Manager’s hotel operation in accordance with the TPA.

3.3.19.              During the Operating Term, Manager shall maintain insurance
with respect to the performance of its duties hereunder with coverages
consistent with industry standards for hotel/timeshare managers in Las Vegas.

3.3.19.1.                 With respect to any claim arising under any policy of
insurance required hereunder, Manager promptly will (a) cause to be investigated
all damage to or destruction of the Timeshare Property, as it becomes known to
Manager, and report to Westgate any such incident that is material, together
with the estimated cost of repair thereof; (b) in consultation with Westgate,
prepare any and all reports required by any insurance company as the result of a
claim or threatened claim under any policy obtained by such party hereunder,
acting as the sole agent for all other named insured additional insured,
mortgagees and loss payees; and (c) assist Westgate in retention of all
consultants and experts, including architects, engineers, project managers,
accountants and attorneys, as needed, to assist in analyzing any loss or damage,
determining the nature and cost of repair and preparing and presenting any
proofs of loss or claims to any insurers; or otherwise investi­gating any
personal injury, property damage, or other claim.

3.3.19.2.                 Manager and Westgate agree to collaborate efforts to
obtain and maintain any insurance required under this Agreement.

3.3.20.              Collect all rent, revenue and other amounts received by
Manager from rental of the Westgate Inventory, as well as the performance of its
obligations hereunder, and deposit and use such sums as required by Section
9.3.4.

3.4.           Limitations on Manager’s Duties and on Manager’s Liability

3.4.1.                    The Parties agree that the Operating Account is to be
funded with (i) mainten­ance fee revenue and other Association funds, if any,
all of which is Westgate’s respon­sibility to collect and remit, in accordance
with Section 9.3.1 and other

11


--------------------------------------------------------------------------------


applicable provisions hereof; and (ii) rental revenue from Westgate Inventory,
which is Manager’s responsibility, as Manager hereunder, to collect and remit. 
Manager’s duties under this Agreement are subject to timely actual receipt by
Manager of Association and Westgate funds pursuant to clause (i) above and any
funds required to be provided by Westgate pursuant to its Shore-Up obligations
under Section 18(c) of the TPA as modified by the Modification Agreement.

3.4.2.                    Manager’s Shore-Up obligations under Section 18(c) of
the TPA as modified by the Modification Agreement shall be conditioned upon
timely actual receipt by Manager of all maintenance fees and other amounts paid
by Timeshare Interval Owners, in accordance with the then-applicable Operating
Plan and Operating Budget.

3.4.3.                    Anything in this Agreement to the contrary
notwithstanding, Manager will be excused from its obligations hereunder (i) to
the extent and whenever Manager is prevented from performing such obligations by
reason of the occurrence of a Force Majeure (as set forth in Section 44 of the
TPA); (ii) to the extent Manager may be prevented from performing such
obligations as a result of any breach by West­gate of any provision hereof
(including, without limitation, Westgate’s obligation to remit maintenance fee
revenue as provided in Section 3.4.1 above); or (iii) to the extent and wherever
there is herein provided a limitation on Man­ager’s abilities to expend funds in
respect of the Timeshare Property when failure to expend such funds may
reasonably prevent Manager from meeting its obliga­tions hereunder.

3.4.4.                    In connection with any insurance coverages required or
obtained under this Agreement, neither Manager nor any insurance broker which
may be retained by Manager or its Affiliates makes any warranty or
representation regarding the advisability, nature, or extent of the insurance
coverages provided by Manager for the benefit of Westgate or any other coverages
that Westgate should consider for the pro­tection of Westgate, the Timeshare
Property and its operations.  Westgate must rely exclusively on its own
insurance advisors with respect to all insurance matters.

3.4.5.                    Any and all financial projections, analyses and
budgets prepared by Manager under this Agreement, if any, are intended to assist
in operating the Timeshare Property, but are not to be relied on by Westgate or
any third party as to the accuracy of the information contained therein or the
results predicted. Manager does not guarantee the accuracy of the information
contained in such projections and budgets, nor does it guarantee the results of
such projections and budgets, and Westgate acknowledges that Manager will not be
held responsible by Westgate or any third party for any divergence between such
projections and budgets and actual operating results achieved. If Westgate
provides any such financial projections or budgets to a third party, Westgate is
obligated to advise such third party in writing of the substance of the
disclaimer set forth in this Section 3.4.5.  The failure of the Timeshare
Property to achieve any Operating Plan for any Operating Year is not an Event of
Default under this Agreement and does not entitle Westgate to claim a breach by
Manager or to terminate this Agreement.

12


--------------------------------------------------------------------------------


3.4.6.                    If any environmental, construction, personnel, real
property-related, or other problems arise at the Timeshare Property during the
Operating Term that (a) re­late to the operation of the Timeshare Property prior
to the Operating Term or to activities undertaken prior to the Operating Term at
the Timeshare Property or on the real property on which the Timeshare Property
is situated, or (b) are caused by sources outside of the Timeshare Property,
then, except to the extent not covered by casualty insurance proceeds, Manager’s
services under this Agreement do not extend to management of any abatement or
other correction of such problems and Westgate will retain full managerial and
financial responsibility for and control over abating or correcting such
problems.

3.4.7.                    Subject to the provisions of Section 3.1, none of
Manager, its affiliates and its and their respective officers, trustees,
directors, employees, agents or successors will have any liability of any nature
whatsoever with respect to the design, construc­tion, initial furnishing,
equipping or decoration of the Timeshare Property, including with respect to any
advice, assistance, recommendations or other services or approvals furnished or
given by Manager or its Affiliates in connection with any initial or any other
construction, alteration or renovation of the Timeshare Property. If Manager or
any Affiliate thereof review and/or approve any plans, specifications, budgets
or the like in connection with any initial or any other construction,
altera­tion or renovation of the Timeshare Property, no such review or approval
will im­pose on Manager or its Affiliate any responsibility for the content
thereof, for any errors or defects con­tained therein or for any other matter
related to the design or construction thereof or the cost thereof.

3.5.           Delegation by Manager.

3.5.1.                    Manager will have the right to delegate some or all of
its responsibilities under this Agreement to one or more of: (i) any Affiliate
or Affiliates of Manager; or (ii) Starwood or any other nationally recognized
hospitality management company; or (iii) with Westgate’s approval, not to
be unreasonably withheld, any other third party manager.  Notwithstanding the
foregoing, Manager expressly acknowledges and agrees that Manager shall not be
entitled to, nor shall Manager delegate any responsibilities or duties
hereunder, in whole or in part, to any Competitor of West­gate.  Any such
delegee must assume and agree to be bound by all applicable terms and provisions
of this Agreement and the terms of any subordination or other agreement entered
into by Manager in connection with any Westgate’s financing of the Timeshare
Property.  At Westgate’s request, Manager will deliver to Westgate an executed
counterpart of the instrument effecting any such delega­tion by Manager and
assumption by the delegee.  Upon such engagement and delegation, any and all
references herein to Manager shall mean such delegee(s) to the extent thereof. 
Notwithstanding any such delegation, Manager will remain liable to Westgate
pursuant to the terms, covenants, and conditions contained in this Agreement and
any such delegation will not relieve Manager of any obligation or liability
resulting from a failure of performance hereunder.

3.5.2.                    Notwithstanding Section 3.5.1, Manager agrees that
during the Operating Term and provided that this Agreement has not been
terminated, Manager may not and must not permit any Affiliate to, own, operate,
manage, license or franchise any timeshare, vacation club, fractional ownership
or similar facility within Clark

13


--------------------------------------------------------------------------------


County, Nevada.  For clarity, this Section 3.5.2 will not apply to any of
Manager’s delegees selected as described in Section 3.5.1.

3.6.           Representations and Warranties of Manager.  Manager represents
and warrants to Westgate the following:

3.6.1.                    Manager is a corporation duly organized, validly
existing, and in good standing under the laws of the state of its organization,
is duly qualified to do business in the state in which the Timeshare Property is
located, and has full power, authority, and legal right to execute, perform, and
timely observe all of the provisions of this Agreement to be performed or
observed by Manager. Manager’s execution, delivery, and performance of this
Agreement have been duly authorized by all necessary corporate action on the
part of Manager.

3.6.2.                    This Agreement constitutes a valid and binding
obligation of Manager and does not and will not constitute a breach of or
default under the organizational and governing documents of Manager or the
terms, conditions, or provisions of any law, order, rule, regulation, judgment,
decree, agreement, or instrument to which Manager is a party or by which it or
any substantial portion of its assets is bound or affected.

3.6.3.                    No approval of any third party is required for
Manager’s execution and perform­ance of this Agreement that has not been
obtained prior to the execution of this Agreement.

3.6.4.                    Manager, at its own expense, will maintain in full
force and effect throughout the Operating Term its legal existence and the
rights required for it timely to observe and perform all of the terms and
conditions of this Agreement.

3.6.5.                    To its actual knowledge, there is no litigation,
proceeding or governmental investigation pending or threatened against Manager
that could adversely affect the validity of this Agreement or the ability of
Manager to comply with its obliga­tions under this Agreement.

3.6.6.                    No broker or finder was retained by Manager to render
services in connection with any of the transactions contemplated hereby, and no
fees are due to any third party with respect hereto.

3.6.7.                    Manager (or an Affiliate of Manager) (or Manager’s
delegee) owns the rights to the Brand Name and Manager has the right to use the
Brand Name at the Timeshare Property in the manner contemplated in this
Agreement.

3.7.          [omitted]

3.8.          Estoppel Certificates.  On request at any time and from time to
time during the Oper­ating Term, Manager must execute, acknowledge, and deliver
to Westgate or any Mort­gagee, within thirty (30) days following Manager’s
receipt of written request therefor, a certificate: (i) certifying that this
Agreement has not been modified and is in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and specifying the modifications); (ii) stating whether, to the knowledge of the
signatory of such certificate, any default by Westgate exists, including any
Event of

14


--------------------------------------------------------------------------------


Default, and if so, specifying each default of whish the signatory may have
knowledge; and (iii) providing any additional information reasonably requested
by Westgate or a Mortgagee; provided, however, that in no event will Manager be
required to agree to any modifications or waivers with respect to this Agreement
or other agreements in effect between the Parties. On similar notice, Manager
will be entitled to a similar certificate from Westgate, any Mortgagee (with
respect to any Mortgage), or any ground lessor (with respect to any ground
lease).

3.9.          Use of Affiliates by Manager.  In fulfilling its obligations under
this Agreement, Manager may from time to time use the services of one or more of
its Affiliates.  Subject to the terms of 3.1, if an Affiliate of Manager
performs services Manager is required to provide under this Agreement, Manager
will be ultimately responsible to Westgate for its Affiliate’s performance, and
Westgate will not pay more for the Affiliate’s services and expenses than
Manager would have been entitled to receive under this Agreement had Manager
performed the services. If an Affiliate of Manager otherwise performs services
for or provides goods to the Time­share Property, such goods or services will be
supplied at prices and on terms at least as favorable to the Timeshare Property
as if Manager had done so generally available in the relevant market and
consistent with the terms made available to similar timeshare properties.

3.10.                Purchasing.   In the performance of Manager’s obligations
under this Agreement, Manager shall have total discretion in choosing and
purchasing all applicable goods and services from vendors chosen by Manager. 
All such purchases shall be at prices and on terms which are competitive.  For
purposes of determining competitiveness, the goods and/or services which are
being purchased may be grouped in reasonable categories, rather than being
com­pared item by item.  In respect of such purchases, Westgate understands and
acknowl­edges that Manager and/or its Affiliates may receive certain payments,
fees, commissions or reimbursements from vendors, and that Manager and/or its
Affiliates may have investments in such vendors and may profit from such
payments, fees or reimbursements; provided that, if and to the extent that
Manager delegates to an Affiliate in accordance with clause (i) of
Section 3.5.1, any payments, fees, commissions or reimbursements from vendors to
said Affiliate will be treated as part of Gross Rent and Maintenance Fee Income
to the extent to the extent attributable to the Timeshare Property.  Similarly
to the provisions of Section 3.1, Westgate may provide, for the benefit of the
Timeshare Property, from Westgate’s separate suppliers, any group or category of
goods and services, provided that any such provision must be on materially
better financial and other terms (viewed on an overall basis, and including
consideration of the effect thereof on Manager’s overall contractual relations
with all of its suppliers), as determined by Manager; and provided further that
any such items must be of equal or better quality to those identified by Manager
and in any event in conformance with the Operating Standard, all as determined
by Manager.

3.11.    Mortgage Provisions.

3.11.1.              On reasonable advance notice from Westgate’s lender(s),
Manager will accord to such lender and its agents the right to enter on any part
of the Timeshare Property at any reasonable time for the purposes of examining
or inspecting the same, or examining or making extracts from books of account
and financial records of the Timeshare Property; provided, however, that any
expenses incurred in con­nection with such activities are paid or reimbursed by
Westgate.

15


--------------------------------------------------------------------------------


3.11.2.              Without limiting the obligations of Westgate under
Section 2.10, Manager hereby acknowledges that Manager will, upon the request of
Westgate, enter into one or more subordination agreements with Westgate’s
lender(s) or with respect to any deed of trust contemplated by the financing
agreement(s) on customary terms reasonably acceptable to Manager the effect of
which will be to permit such lender(s) following a default by Westgate under any
such deed of trust to terminate this Agreement and acquire title to the
Timeshare Property by foreclosure, deed-in-lieu thereof or otherwise free of any
claims or interest of Manager, other than claims relating to fees and expenses
payable to Manager for any period during which Manager performed its services
hereunder for the benefit of such Mortgagee. Westgate hereby acknowledges that
to the extent there is any conflict between this Agreement and any such
subordination agreement, Manager’s compliance with the terms of such
subordination agreement may not cause a breach or default on the part of Manager
under this Agreement.

3.11.3.              Subject to the limits on Manager’s obligations as set forth
in Section 3.4 and other applicable provisions of this Agreement, Manager will
cause the Timeshare Property to be operated in compliance with all of the
covenants and terms of any financing agreement now or hereafter entered into and
of which Westgate have given or hereafter gives Manager notice, except to the
extent of any inconsistency with this Agreement.

3.11.4.              To the extent that Manager prepares or submits any
information to Westgate from time to time pursuant to this Agreement, Manager
will, if so requested by Westgate’s lender(s) from time to time, provide the
requesting lender with a copy of that information.

3.11.5.              Manager must promptly provide each lender of whom Manager
has notice with copies of all notices received from any governmental agency or
department with respect to the Timeshare Property or from any private litigant
(except for any litigation relating to personal injury and seeking damages that
are fully covered by insurance except for any deductible).

3.11.6.              To the extent that Manager enters into transactions
relating to the Timeshare Property with any of the Manager’s Affiliates, Manager
will, upon request from any Mortgagee, identify and list all such transactions,
summarize the material terms thereof, and provide reasonable evidence that such
terms are on terms competitive with the terms of an arms-length transaction
available from third-party providers.

3.11.7.              Upon request from any Mortgagee from time to time, Manager
will confirm the terms of this Section for the benefit of any Mortgagee.

3.11.8.              Any and all costs and expenses incurred by Manager in
performing its agreed obligations under this Section 3.11 are deemed Operating
Costs.

4.              OPERATING PLAN AND OPERATING BUDGET

4.1.          On or before November 1 of each year during the term of this
Agreement, Manager will prepare and deliver to the Association and Westgate for
their review and approval by Westgate a proposed operating plan (the “Operat­ing
Plan”) and operating budget (the “Operating Budget”) for the next ensuing
calendar year (the “Operating Year”),

16


--------------------------------------------------------------------------------


with annualized projections of gross operating revenue and operating costs for
such Operating Year. The Operating Budget shall incorporate the terms and
conditions of the Association Budget for the Operation of the Timeshare Property
(the “Association Budget”) for the applicable Operating Year which shall be
established and provided to Manager as provided in Section 2.3 above.

4.2.          The proposed Operating Plan and Operating Budget for the next
ensuing Operating Year must be prepared in a manner consistent with Manager’s
standard planning and budgeting requirements with such additions and
modifications thereto are deemed appropriate by Manager and will contain the
following items, which will be set forth for each month of such Operating Year:

(i)                        subject to the limits on Manager’s obligations as set
forth in Section 3.4 and other applicable provisions of this Agreement,
estimated results of operations, including estimated operating costs and
estimated gross revenue from mainten­ance fees, from hotel occupancy of Westgate
Inventory, from rent, and from other sources;

(ii)                     a description of proposed capital improvements to be
made during such ensuing Operating Year and itemized estimated Capital Expenses
and Repair and Maintenance Expenses therefor (the “Capital Budget”), which
Capital Budget includes capitalized lease ex­penses and a contingency line item,
as set forth below;

(iii)                  subject to the limits on Manager’s obligations as set
forth in Section 3.4 and other applicable provisions of this Agreement,
state­ment of cash flow, including a schedule of any anticipated requirements
for funding by Westgate; together with the following supporting data:
(x) estimates of total labor costs, including both fixed and variable labor
(y) estimates of the average daily house rate and occupancy; and (z) an estimate
of Management Fees;

(iv)                 the proposed rates for Timeshare Property rental and hotel
usage including room rates for individuals and groups, charges for room service,
food and beverage and for use of recreational or other guest facilities or
amenities at the Timeshare Property, billing policies with respect to the
operation of the Timeshare Property, price schedules, rates and rate schedules
and all rents, lease charges and concession charges for all areas of the
Timeshare Property; and

(v)                    amounts and payment schedules for maintenance fees to be
paid by Timeshare Interval Owners for the Operating Year in question.  As
provided in the TPA, the direct operating costs, replacement reserves and other
customary and appropriate expenses of the Timeshare Project shall be allocated
to each Timeshare Interval in the Timeshare Property as a maintenance fee.

As a condition to Manager’s obligations hereunder, Westgate shall obtain and
timely provide to Manager (A) any required Asso­ciation and other approval for
rental rates (if and only if required by Association Governing Documents,
attached hereto as Exhibit B) and maintenance fees and payment schedules, and
(B) any and all information and projections necessary or appropriate for Manager
to produce and update the proposed Operating Budget, which such information
shall specifically include, but shall not be limited to, revenue histories and
revenue projections for timeshare maintenance fees.

17


--------------------------------------------------------------------------------


4.3.          Pre-Approved Items in Operating Budget.  The Parties agree that
the Operating Budget shall include, among other line items, the following line
items:

4.3.1.                    all Timeshare Property Personnel Costs (including all
employment costs relating to the Manager Executive Team to the extent
attributable to the Timeshare Project) incurred by Manager in accordance with
the Operating Plan;

4.3.2.                    the per diem charge, as established from time to time,
for personnel of Manager or its Affiliates (including the Manager Executive
Team) assigned to special projects for the Timeshare Property;

4.3.3.                    all Operating Costs;

4.3.4.                    payments made or incurred by Manager or its
Affiliates, or its or their employees to third parties for goods and services
(i) in accordance with the Operating Plan, (ii) as otherwise approved in writing
by Westgate or (iii) permitted under this Agreement;

4.3.5.                    all taxes and similar assessments (other than
Manager’s franchise, excise and income taxes) levied against any reimbursements
payable to Manager under this Agreement for expenses incurred for Westgate’s
account; and

4.3.6.                    charges for the Timeshare Property’s equitably
allocated share of all costs and charges payable or incurred (without mark-up to
Manager or its Affiliates) to third parties including the following: (i) amounts
owed or paid to travel consortia groups, electronic distribution channels
(including the Global Distribution Systems), Internet-booking services, and
providers of network communications services in connection with processing
reservations for the Timeshare Property; (ii) amounts owed or paid to
centralized payers of travel agents’ commissions as Manager or its Affiliates
may contract with for the processing of such commissions earned for reservations
consumed at the Timeshare Property; (iii) charges for the cost of preparing,
printing and dis­tributing operations manuals, accounting bulletins, employee
handbooks, forms and similar publications; (iv) the costs of printing employee
handbooks and forms, and (v) costs incurred by Manager on behalf of Timeshare
Prop­erty Personnel and the Manager Executive Team in attending management
conferences and seminars organized by the corporate divisions of Manager and its
Affiliates, and any costs of Corporate Personnel in presenting and/or training
the Timeshare Property Personnel and the Manager Executive Team at such
conferences and seminars.

4.4.           Reserves.  The Operating Plan and Operating Budget shall provide
for the following reserves:

(a)                            Association Reserve Funds:  Westgate shall cause
the Association to budget and collect reserves for Capital Expenses (defined
in Section 6.1 below) and Repair and Maintenance Expenses (defined in
Section 6.2 below) with respect to all portions of the Timeshare Property
com­mitted to the Timeshare Plan (the “Association Reserve Funds”)  The
Asso­ci­ation Reserve Funds shall be maintained in separate segregated accounts
(the “Association Reserve Funds Account”) as required by the Association
Governing Documents and in accord­ance with Section 9.3.

18


--------------------------------------------------------------------------------


(b)                           RM Reserve Funds.  The Manager shall, as a line
item of the Operating Budget, maintain reserves for the repair and maintenance
of furniture, fixtures, equipment, carpeting, other in-room amenities covered by
Section 3.1, and other similar items which are otherwise cus­tomarily reserved
as part of a hotel operation (hereinafter referred to as the “RM Reserve
Funds”).  The RM Reserve Funds shall be main­tained in sep­arate segregated
accounts (the “RM Reserve Funds Account”) in accordance with Section 9.3.

Neither the Association Reserve Funds Account, nor the RM Reserve Funds Account,
nor any funds therein, shall be pledged or hypothecated or in any way
encum­bered.

4.5.          The parties acknowledge and agree that in order for Manager to
fulfill its obligations hereunder, an initial Operating Plan and Operating
Budget must be approved by Man­ager and Westgate.  Accordingly, it is an express
condition precedent to Manager’s obligations hereunder that the initial
Operating Plan and Operating Budget be approved by Manager and Westgate, both
parties acting reasonably and in good faith.  Thereafter, the proposed Operating
Plan and Operating Budget prepared by the Manager as afore­said, and approved by
Westgate, will become the Operating Plan and Operating Budget for the ensuing
Operating Year.  If Westgate and Manager do not mutually approve an Operating
Plan and Operating Budget prior to the commencement of an Operating Year, then
the Operating Plan and Operating Budget for the Operating Year in question shall
be the Operating Plan and Operating Budget for the prior Operating Year, with
such adjustments, not exceeding ten percent (10%), as Manager in its
commercially reason­able discretion deems appropriate (“Interim Operating Plan
and Budget”).  Such Interim Operating Plan and Budget shall remain in effect
until the new Operating Plan and Operating Budget have been agreed to by the
parties and adopted.

4.6.          During each Operating Year during the Operating Term, and subject
to the limits on Manager’s obligations as set forth in Section 3.4 and other
applicable provisions of this Agreement, Manager will cause the Timeshare
Property to be operated in general ac­cordance with the approved Operating Plan
and Operating Budget for such Operating Year, as the same may be modified from
time to time in accordance with this Agreement.

4.7.          Subject to the limits on Manager’s obligations as set forth in
Section 3.4 and other applicable provisions of this Agreement,  if in Manager’s
reasonable judgment any expenditures are required on an emergency basis to avoid
imminent physical damage to the Timeshare Property or injury to Persons or
property, Manager may, subject to the last sentence of this Section 4.5, make
such expenditures, whether or not provided for or within the amounts provided
for in the approved Operating Plan and Operating Budget for the Operating Year
in question, as may reasonably be required to avoid or mitigate such damage or
injury. Such expendi­tures shall be treated as Operating Costs or Capital
Expenses and Repair and Maintenance Expenses as determined by Manager. Manager
will notify Westgate as promptly as reason­ably possible of the making of any
such expenditures.  Westgate will promptly reimburse Manager therefor, to the
extent not provided for in the approved Operating Plan and Operating Budget for
the Operating Year in question, and Manager may con­dition its making of any
such expendi­ture upon actual receipt by Manager of sufficient funds to pay or
reimburse Manager for all costs and expenses thereof, or upon receipt from
Westgate of confirmation in writing of its reimbursement obligations hereunder,
all in accordance with Section 3.4.

19


--------------------------------------------------------------------------------


4.8.          If any expenditures are required to comply with any applicable
legal requirements or to cure or prevent any violation thereof the existence of
which does not create an imminent threat of physical damage to the Timeshare
Property or injury to persons or property, Manager may elect in its sole
discretion, either to: (i) subject to the last sentence of this Section 4.6,
make such expenditures, whether or not provided for or within the amounts
provided for in the approved Operating Plan and Operating Budget for the
Operating Year in question, as may be necessary to comply with such legal
requirements or to remove or prevent the violation thereof; or (ii) diligently
contest in good faith the alleged violation.  Westgate will promptly reimburse
Manager therefor, to the extent not provided for in the approved Operating Plan
and Operating Budget for the Operating Year in ques­tion, and Manager may
con­dition its making of any such expendi­ture upon actual receipt by Manager of
sufficient funds to pay or reimburse Manager for all costs and expenses thereof,
or upon receipt from Westgate of confirmation in writing of its reimbursement
obligations hereunder, all in accordance with Section 3.4.

5.              BOOKS AND RECORDS: FINANCIAL STATEMENTS

5.1.          During the Operating Term, Manager will cause books of account and
other records relating to or reflecting the results of the operation of the
Timeshare Property under the control of Manager to be kept in accordance with
GAAP.  Information provided by Timeshare Property guests at check-in for
Timeshare Property marketing purposes in accordance with the Marketing and
Leasing Agreement, and information pertinent to Timeshare Interval Owners and
their “exchangees” staying at the Timeshare Property and checking in with
Westgate and not with Manager (collectively, the “Timeshare Property Guest
Information”) shall be Westgate’s sole and exclusive property and shall be
treated as confidential by Manager as more particularly set forth in the
Transaction Documents.  Except as stated in the immediately preceding sentence,
all of Manager’s books of account and other financial records – including but
not limited to information relating to occupancy of Westgate Inventory (other
than occupancy by Timeshare Interval Owners and their “exchangees” as aforesaid)
or occupancy of the Hotel and Casino, such as, but not limited to, guest
profiles, contract information (e.g., addresses, phone numbers, facsimile
numbers and email addresses), histories, preferences and other information
obtained in the ordinary course of business from the rental of Westgate
In­ventory or from the rental of a room at the Hotel and Casino – are Manager’s
sole and exclusive property, but, to the extent related directly to Manager’s
management and operation of the Timeshare Property, will be available to
Westgate at reasonable times for exam­ination, audit, inspection and copying,
all at Westgate’s expense, for the sole purpose of verifying Manager’s
management and operation as provided herein.  Notwith­standing the foregoing,
Westgate is entitled to receive, and Manager shall provide in the ordinary
course, all pertinent information concerning Operating Costs, Capital Expenses,
Repair and Maintenance Expenses, and related financial information, to the
extent pertinent to management and operation of the Timeshare Property.

5.2.          Manager must cause its personnel to prepare and deliver reasonably
detailed monthly operating reports to Westgate that reflect operational results
of the Timeshare Property for each month of the Operating Year on or before the
twentieth (20th) day of the month following the month (or partial month) to
which such operating report relates. The reports will be in a format (which may
be amended from time to time) mutually agreed upon by Westgate and Manager.  At
a minimum, monthly operating reports must include: (i) a balance sheet including
current month and prior year-end comparisons and differences in reasonable
detail; (ii) an income and expense statement for the month in question and for

20


--------------------------------------------------------------------------------


the elapsed portion of the current Operating Year through the end of such month;
(iii) a statement of net cash flow from operations in reasonable detail for such
month and such elapsed portion of the current Operating Year; (iv) a statement
of the amount of the Man­agement Fee and any other amounts payable or expenses
reimbursable to Manager; and (v) a schedule of Capital Expenses and Repair and
Maintenance Expenses showing, in reasonable detail, items budgeted, actual
expenditures to date and the amount of expenditures projected for completion.
Such reports will also set forth variances that have occurred and that are
anticipated between the applicable Operating Plan and actual results in a
monthly variance report (along with the statements mentioned above). Westgate
will cooperate with Manager in effecting the Timeshare Property Personnel’s
preparation of such reports (including allocating a sufficient number of
Westgate’s personnel to work in such regard). Manager will make available to
Westgate members of the Manager Executive Team as reasonably requested by
Westgate to respond to questions Westgate may have regarding such monthly
reports.

5.3.          Within forty-five (45) days after the end of each of Westgate’s
fiscal quarters during the Operating Term, Manager must deliver to Westgate
unaudited balance sheets, income statements and cash-flow statements prepared in
accordance with GAAP consistently applied, and certified by the Manager as
presenting fairly in all respects the financial condition and results of
operations of the Timeshare Property as of the end of such fiscal quarter. Such
reports will also set forth in comparative form the corresponding figures for
the current Operating Year to date, and the corresponding figures for the entire
corres­ponding period of the preceding Operating Year, in each case subject to
footnotes and normal year-end adjustments (the “Quarterly Financial
Statements”). Concurrently with the delivery of the Quarterly Financial
Statements, Manager will deliver to Westgate a management discussion and
analysis describing any differences between the reported financial results under
the Quarterly Financial Statements and the Operating Plan for the corresponding
year-to-date, and including any other information reasonably requested
by Westgate. Westgate will cooperate with Manager in effecting the Timeshare
Property Personnel’s preparation of such reports (including allocating
a sufficient number of Westgate’s personnel to work in such regard). Manager
will make available to Westgate members of the Manager Executive Team
as reasonably requested by Westgate to res­pond to questions Westgate may have
regarding such Quarterly Financial Statements.

5.4.          Within sixty (60) days after the end of each Operating Year during
the Operating Term, Manager will deliver to Westgate unaudited balance sheets,
income statements and cash-flow statements prepared in accordance with GAAP
consistently applied (the “Operating Year Financial Statements”), presenting
fairly in all material respects the financial condition of the Timeshare
Property as of the end of the applicable Operating Year and the results of
operations of the Timeshare Property during that Operating Year. The Operating
Year Financial Statements will be in form and substance reasonably acceptable to
Westgate. Concurrently with the delivery of the Operating Year Financial
Statements, Manager will deliver to Westgate a management discussion and
analysis describing any differences between the reported financial results under
the Operating Year Financial Statements and the Operating Plan for the
corresponding Operating Year, and including any other information reasonably
requested by Westgate or any Mortgagee. Westgate will cooperate with Manager in
effecting the Timeshare Property Personnel’s preparation of such reports
(including allocating a sufficient number of Westgate’s personnel to work in
such regard). Manager will make available to Westgate members of the Manager
Executive Team as reasonably requested by Westgate to

21


--------------------------------------------------------------------------------


respond to questions Westgate may have regarding such Operating Year Financial
Statements.

5.5.          By April 30 of each Operating Year (beginning with April 30
following the first Operating Year ending after the Effective Date), Westgate
will cause to be prepared and delivered, as an Operating Cost, certified
Financial Statements for the preceding Operating Year. The Certified Financial
Statement will consist of a balance sheet, a statement of earnings and retained
earnings and a statement of cash flows. The Certified Financial Statements will
contain a certificate of the Designated Accountant to the effect that subject to
any qualifications contained therein, the financial statements fairly present in
conformity with GAAP, the financial position, and results of operations and cash
flows of the Timeshare Property for the Operating Year then ended. The Certified
Financial Statements delivered pursuant to this Section 5.5, and all information
contained therein, are binding and con­clusive on the Parties unless, within
sixty (60) days following the delivery thereof, either Party delivers to the
other Party written notice of its objection thereto setting forth in reas­onable
detail the nature of such objection. If the Parties are unable thereafter to
resolve any disputes between them with respect to the matters set forth in the
Certified Financial Statements within sixty (60) days after delivery by either
Party of the aforesaid written notice, either Party has the right to cause such
dispute to be resolved by arbitration conducted in accordance with the
provisions of Section 12 below.

5.6.          Westgate is responsible for preparing all of the financial
statements and reports required to be prepared and delivered hereunder to any
lender of the Timeshare Property.

5.7.          Notwithstanding anything contained herein to the contrary,
Westgate reserves the right to require Manager to prepare separate financial
statements for owner occupancy and for hotel occupancy of the Timeshare Property
in such form as may be reasonably requested by Westgate.

6.              CAPITAL EXPENSES AND REPAIR AND MAINTENANCE EXPENSES

6.1.          Ordinary Repair and Maintenance Expenses.  Subject to the limits
on Manager’s obligations as set forth in Section 3.4 and other applicable
provisions of this Agreement, Manager shall disburse or obligate Timeshare
Property funds including, without limitation, Association Reserve Funds and RM
Reserve Funds  for repair and maintenance items other than daily opera­tions
expense items, including but not limited to items such as repair and maintenance
of furniture, fixtures and equipment and other components of the Timeshare
Property (collectively, “Repair and Maintenance Expenses”)  in the ordinary
course and as provided in the applicable Operating Budget and Operating Plan.

6.2.          Ordinary Capital Expenses.  Subject to the limits on Manager’s
obligations as set forth in Section 3.4 and other applicable provisions of this
Agreement, Manager shall disburse or obligate Association Reserve Funds for the
addition and replacement of capital expense and improvement items and other
components of the Timeshare Property (collectively, “Capital Expenses”) in the
ordinary course and as provided in the applicable Operating Budget and Operating
Plan.  In the event of insufficient funds in the Association Reserve Funds,
Westgate shall pay any deficit into the Association Reserve Fund.

6.3.          Extraordinary or Emergency Capital Expenses and Repair and
Maintenance Expenses.  Subject to the limits on Manager’s obligations as set
forth in Section 3.4 and

22


--------------------------------------------------------------------------------


other applicable provisions of this Agreement, Manager shall disburse or
obligate Time­share Property funds for Capital Expenses and Repair and
Maintenance Expenses not provided for in the applicable Operating Budget or
Operating Plan to the extent Manager determines necessary, including but not
limited to emergency or extra­ordinary Capital Expenses and Repair and
Maintenance Expenses to address threats to the life, safety, or welfare
of guests of the Timeshare Property or the Hotel and Casino, and Capital
Expenses and Repair and Maintenance Expenses which, if not made, are reasonably
likely to result in physical damage to or loss to the Timeshare Property, and/or
Capital Expenses and Repair and Maintenance Expenses to prevent the reasonable
likelihood of immediate material impairment to the operations of the Timeshare
Property.  Determina­tion of the necessity for and the means of executing such
extraordinary or emergency Capital Expenses and Repair and Maintenance Expenses
shall be in Manager’s sole but reasonable discretion.  Manager shall endeavor to
provide prior or contemporaneous or prompt subsequent notice to Westgate of
emergency and extra­ordinary Capital Expenses and Repair and Maintenance
Expenses  not included within the Operating Budget and planned for in advance as
aforesaid.  In the event of insufficient funds in the applicable Operating
Budget and available reserves (including the Association Reserve Funds Account
and the RM Reserve Funds Account) and available insurance proceeds for any such
extraordinary or emergency Repair and Maintenance Expenses contemplated in this
Section 6.3, Westgate and Manager shall each pay half of any deficit for Repair
and Maintenance Expenses (defined in Section 4.4).  In the event of insufficient
funds in the applicable Association Reserve Funds and available insurance
proceeds for any such extraordinary or emergency Capital Expenses contemplated
in this Section 6.3, Westgate shall pay any deficit.  In the event Westgate
provides bridge funding in advance of receipt of insurance proceeds or a special
assessment for that item, Westgate shall be entitled to reimbursement thereof
from the receipt of any insurance proceeds or special assessment as aforesaid.

6.4.          The Timeshare Property (including the Timeshare Property building,
adjacent grounds, FF&E and Timeshare Property equipment and operating supplies)
shall, subject to the reasonable advice and input of Westgate, be maintained and
repaired by Manager in a manner sufficient to permit the maintenance and
operation of the Timeshare Property in accordance with the Operating Standard
and as contemplated in the Operating Plan in effect from time to time and as
required by the Association Governing Documents.

6.5.          As part of its duties, Manager will perform physical inspections
of the Timeshare Property from time to time, using Timeshare Property Personnel
or third-party consultants as Manager reasonably determines as contemplated is
the Operating Plan (the cost of which is an Operating Cost), consider the useful
life of the Timeshare Property’s physical plant, evaluate the Timeshare
Property’s need for capital replacements and upgrades.  Manager, subject to the
reasonable advice and input from Westgate, shall incorporate any such proposed
capital replacements or upgrades into the proposed Operating Budget.  Subject to
the timely actual receipt by Manager of sufficient funds to pay or reimburse
Manager for all costs and expenses thereof, to the extent any such capital
replacements or upgrades are emergencies or legal requirements and are not
included in the then-applicable approved Operating Plan, Manager shall proceed
in accordance with Sections 3.3.9, 4.5 and 4.6 or other applicable provision
hereof to ensure the Timeshare Property remains or is brought into conformance
with the Operating Standard.

6.6.          If the design or construction of the Timeshare Property
(including, without limitation, any work included in the Initial Capital
Program) is defective, and the defective condition

23


--------------------------------------------------------------------------------


causes physical damage to the Timeshare Property, poses a risk of injury to
people or property, or is not in compliance with one or more Operating
Standards, upon notice from Manager, Westgate shall as expeditiously as possible
remedy such defect, Westgate’s obligation to proceed expeditiously shall apply
regardless of whether or when insurance proceeds may be available to cover the
necessary expenditures.

7.              PERSONNEL

7.1.          During the Operating Term, Manager will manage all aspects of the
Timeshare Property’s human resources functions and will implement at the
Timeshare Property the Manager’s personnel policies and procedures applicable to
the Timeshare Property Personnel.  Westgate may in its reasonable discretion
adopt separate per­sonnel policies and practices relating to its personnel
engaged in activities contemplated by Section 1.3 and Section 2.2 provided that
any such separate policies and practices shall conform in all respects to the
Operating Standard.  In addition, such personnel policies and practices shall
reflect the Timeshare Property’s location in Las Vegas.

7.2.          In connection with the management of the Timeshare Property’s
human resources functions, Manager and Westgate have the responsibilities and
exercise the rights set forth below:

7.3.          Westgate and Manager will each appoint individuals to act as
liaison with the other in connection with the operational aspects of this
Agreement.  The Manager and Westgate will fully cooperate in causing Westgate
and Manager to comply with their respective obligations under this Agreement.
The liaisons appointed by Manager will be employees of Manager or an Affiliate
of Manager.  The liaisons appointed by Westgate will be employees of Westgate or
an Affiliate of Westgate.

7.4.          The terms of employment, including hiring, training, supervision,
compensation, bonuses, employee benefits, discharge, transfer and replacement of
all Timeshare Property Personnel will be established and administered by
Manager.

7.5.          All Timeshare Property personnel will be employees of Manager or
an Affiliate of Manager, or of a contractor providing labor to the Timeshare
Property. All Time­share Property personnel costs (including all employment
costs relating to the Manager’s Executive Team) are deemed Operating Cost.

8.              CENTRALIZED SERVICES; MARKETING OF
HOTEL OCCUPANCY OF TIMESHARE PROPERTY

8.1.          Centralized Services.   During the Operating Term, Manager will
furnish or cause its affiliates to furnish to the Timeshare Property the
benefits of certain services (the “Centralized Services”), and Westgate will
cause the Timeshare Property to participate in any or all such Centralized
Services as reasonably required by Manager. Except as otherwise indicated from
time to time by Manager and identified in the Operating Plan, parti­cipation by
the Timeshare Property in all Centralized Services is mandatory. Without
limiting the generality of the foregoing, Manager will provide, and Westgate
will cause the Timeshare Property to participate in, centralized marketing,
sales and reservation services consistent with this Agreement.  With respect to
the Westgate Inventory Manager agrees to include the Timeshare Property in the
brand identity and national

24


--------------------------------------------------------------------------------


advertising programs conducted as part of any marketing programs for the Hotel
and Casino Property.

8.2.          Centralized Services Charges.  Manager and its Affiliates are
entitled to be paid for any Centralized Services based on the reasonable
estimate made by Manager and its Affiliates of the costs and expenses incurred
in providing such services, which estimate of costs may include (i) equitably
allocated salaries (including payroll taxes and employee benefits) of Manager’s
and/or its Affiliates’ personnel involved in the provision of the Centralized
Services and of Manager’s and/or its Affiliates’ personnel who may perform
duties for the Timeshare Property and the Hotel and Casino and other properties
des­ignated by Manager and/or an Affiliate, (ii) overhead costs allocable to the
provision of the Centralized Services, (iii) recovery of development costs,
promotion costs, costs of operating, upgrading and maintaining such services and
costs of all equipment employed in the rendition of such services. The costs for
participating in the Centralized Services (collectively, the “Centralized
Services Charges”) will be determined between the Hotel and Casino Property and
the Timeshare Property as part of the Operating Plan in an equitable manner
using sound accounting methodology and any practices used to determine such
allocations to the Timeshare Property (including internal audits, if any) will
be disclosed to Westgate upon written request.  Any such Centralized Services
Charges shall be included as part of the Operating Plan and the Operating Budget
for the Timeshare Property.  Any Centralized Service Charges shall be limited to
the actual cost of provision thereof and shall not include any additional
administrative fees and/or costs.  In addition, if equipment and/or software is
installed and main­tained at the Timeshare Property in connection with the
provision of any Central­ized Services, all costs thereof will be charged to the
operation of the Timeshare Property either as an Operating Cost or as a Capital
Expense and/or Repair and Maintenance Expense, as determined by the terms
herein.

8.3.          New and Substitute Centralized Services.  If in the future a third
party delegee of Manager adopts for the Timeshare Property Centralized Services
which are substitutions for one or more of the Centralized Services (“Substitute
Centralized Services”), then Westgate is required to accept such Substitute
Centralized Services.  If in the future a Substitute Centralized Service is
adopted by Manager or an Affiliate, then Westgate must accept such Substitute
Centralized Service unless Westgate in its reasonable discretion determines that
to do so would be materially adverse to the management and rental operation of
the Timeshare Property.  If in the future Manager or its delegee adopts
Centralized Services in the future for which then exists no analogous
Centralized Service (“New Centralized Services”), such New Centralized Services
shall apply to the Time­share Property and shall be paid for in accordance with
this Agreement, subject to consent of Manager and Westgate in their reasonable
discretion.

8.4.          Hotel Occupancy Marketing and Sales.  Manager will maintain a
marketing and sales program that promotes the brand identity of Manager and its
Affiliates, advertises to Manager’s and its Affiliates’ markets and secures
bookings for any affiliated hotels and resorts, including hotel bookings for
Westgate Inventory in the Timeshare Property (the “Centralized Marketing
Program”). In addition, Manager will, as appropriate, include the Timeshare
Property in any brand identity and national advertising programs conducted as
part of the Centralized Marketing Program.

8.4.1.                    In addition to affiliating the Timeshare Property with
the Centralized Marketing Program, Manager may develop and implement in
consultation with Westgate

25


--------------------------------------------------------------------------------


a specific marketing program for Westgate Inventory at the Timeshare Property
consistent with all marketing of the Hotel and Casino and following Manager’s
policies and guidelines taking into account the characteristics of the Hotel and
Casino and Manager’s and Westgate’s desire to market the Timeshare Property
along with the Hotel and Casino in a fully coordinated and seamless manner,
which will provide for the planning, publicity, internal communications,
organizing and budgeting activities to be undertaken, and which may include the
following in Manager’s discretion:

8.4.1.1.                       production, distribution and placement of
promotional materials relating to the Timeshare Property, including materials
for the promotion of employee relations;

8.4.1.2.                       development and implementation of promotional
offers or programs that benefit the Timeshare Property and are undertaken by
Manager in connec­tion with the Hotel and Casino and potentially other
properties;

8.4.1.3.                       attendance of Timeshare Property Personnel at
conventions, meetings, seminars, conferences and travel congresses;

8.4.1.4.                       selection of and guidance to, as required,
advertising agency and public relations personnel; and

8.4.1.5.                       preparation and dissemination of news releases
for national and international trade and consumer publications.

8.4.2.                    Development and implementation of the Timeshare
Property’s individual marketing program for Westgate Inventory will be
accomplished substantially by Timeshare Property Personnel and/or personnel from
Westgate’s Affiliates, supervised and directed by the Manager, with periodic
assistance from Corporate Personnel with marketing and sales expertise.  The
program must comply with Manager’s sales, advertising and public relations
policies and corporate identity requirements, as they may be modified from time
to time; provided however, Westgate may pub­lish advertising materials or
implement advertising programs of its own or maintain any website of its own
regarding the sale and marketing of Timeshare Interests subject to compliance
with the Licensing Agreement (as defined in Section 10 below).  The cost of the
development and implementation of the Timeshare Property’s marketing program for
the Westgate Inventory is an Operating Cost and the estimated costs therefor for
each Operating Year will be included in the Operating Plan for such Operating
Year.

During the term of this Agreement, Westgate has the right to use the Timeshare
Property Guest Information, subject to the Transaction Documents, for the
purpose of the development and implementation of the Timeshare Property’s
marketing program for interval sales.

8.4.3.                    Manager has the right to obtain, and at the request of
Manager, Westgate has the right but not the obligation to provide, updated
photographs of the Timeshare Property or the Hotel and Casino (the expense of
which will be an Operating Cost of the Timeshare Property) from time to time, in
accordance with Manager’s specifications for property photography, as such
specifications may exist from time

26


--------------------------------------------------------------------------------


to time. In the event Westgate provides the property photography, Westgate will
ensure that the property photography includes unlimited usage rights granted for
the benefit of Manager with respect to its marketing and promotion of the
Timeshare Property.

Notwithstanding anything contained in this Section 8 to the contrary, both
Parties agree to comply with the terms and conditions of the Marketing and
Leasing Agreement with respect to the implementation of any of the programs set
forth in this Section 8.

8.5.           Reservations:

8.5.1.                    Manager will secure hotel bookings for the Westgate
Inventory through Manager’s reservations offices and other distribution systems
(which may, but need not, be the same as used by Manager with respect to the
Hotel and Casino), and will encourage the use of the Timeshare Property by
tourists, special groups, travel congresses, travel agencies, airlines and other
recognized sources of hotel business for the Time­share Property.  Manager may
develop a sales program, represent the Timeshare Property at appropriate
conventions and travel con­gresses, and list the Timeshare Property printing of
general tariff bulletins.

8.5.2.                    Except as otherwise provided herein, Westgate may not
maintain, hyperlink to or otherwise use in connection with the Westgate
Inventory toll-free or similar tele­phone line or communications device
(including, without limitation, any website or internet booking service) for
making hotel reservations that is independent of the reservations telephone line
and communications device(s) maintained by Manager or its Affiliates for the
Westgate Inventory at the Timeshare Project. The toll-free reservations
telephone line or similar telephone number and other communications devices
of Manager and its Affiliates (and those Services to which Manager and/or its
Affiliates subscribe or in which they otherwise participate) for making
Timeshare Property reservations is the only telephone reserva­tions line and
communications device for the Westgate Inventory  (but not the Timeshare Units
that have been sold to Timeshare Interval Owners); provided however, subject to
the foregoing, Manager will permit Westgate to maintain: (i) a hyperlink from
its own website to Manager’s reservations website for the Timeshare Property;
(ii) toll-free telephone reserva­tions system that automatically feed to
Manager’s toll-free reservations service for the Timeshare Property; and
(iii) subject to Manager’s approval, any similar links using such technology as
is available during the Operating Term. Notwithstanding the foregoing, nothing
contained herein is intended to prevent or prohibit Westgate from utilizing any
of the foregoing methods to establish reserva­tions with respect to Timeshare
Interval Owners or timeshare exchanges at the Timeshare Property.

8.5.3.                    Westgate permits Manager to, and Manager will, load
into the reservations system maintained by Manager and its Affiliates for the
Westgate Inventory at Timeshare Property, and maintain on a current basis, the
total available Westgate Inventory and all associated room rates.  Manager and
its affiliates are entitled to be paid for the Centralized Services based on the
charges set forth in the Operating Plan as affected by Section 8.3.

27


--------------------------------------------------------------------------------


9.              FEES AND EXPENSES

9.1.          Management Fee  For the services Manager provides in accordance
with this Agreement, Westgate must pay Manager a Management Fee in accordance
with the following:

9.1.1.                    For each year of the Operating Term, Manager will be
paid a Management Fee equal to the sum of the following: (i) four percent
(4%) of the Gross Rent and Maintenance Fee Income from the Timeshare Property
for a given Operating Year and (ii) two percent (2%) of all rental revenue
derived from non-residential leasing and licensing activity at the Timeshare
Property, if any, during a given Operating Year, except rent from the Restaurant
(defined in the TPA as modified by the Modification Agreement).

9.1.2.                    The Management Fee for each year of the Operating Term
will be paid monthly in arrears based on the Operating Budget approved by the
parties as provided herein. Each monthly installment of the Management Fee is
due and payable on the date Manager furnishes to Westgate the monthly operating
report as required by Section 5.2.  For the purpose of calculating and
disbursing monthly install­ments of the Management Fee, Maintenance Fees
collected in advance from Timeshare Interval Owners shall be allocated ratably
over the period for which said Maintenance Fees were prepaid.  The Management
Fee shall be subject to annual “true-up” following the end of each year based
upon the actual receipts under clauses (i) and (ii) of Section 9.1.1 above.

9.1.3.                    Within thirty (30) days after Manager generates the
Operating Year Financial Statements for any applicable Operating Year, Manager
will cause to be prepared and delivered to Westgate a statement showing the
calculation and payment of the Management Fee for that Operating Year, and
appropriate adjustments will be made for any overpayment or underpayment of the
Management Fee during such Operating Year. The Party owing money as a result of
the over­payment or underpayment during such Operating Year will pay such amount
to the other Party within thirty (30) days after such statement has been
delivered by Manager to Westgate.

9.2.          Place and Means of payment.   All amounts payable to Manager or
its Affiliates under this Agreement (a) must be paid to Manager in United States
Dollars, in immediately available funds, but sub­ject to any withholding tax,
value added tax and any other assessment, tax, duty, levy or charge required
under the applicable laws of any applic­able jurisdiction; and (b) must be made
to Manager electronically by wire transfer out of the Oper­ating Account on the
date specified for payment in Section 8.2, 8.3, or 9.l, as applicable.

9.2.1.                    Any and all amounts that may become due to Manager
from Westgate under this Agreement and which are not timely paid will bear
interest from and after the respective due dates thereof until the date on which
the amount is received in the bank account designated by Manager, at an annual
rate of interest equal to the lesser of (a) the prevailing lending rate of
Manager’s principal bank for working capital loans to Manager plus three percent
(3%), or (b) the highest rate permitted by applicable law.

28


--------------------------------------------------------------------------------


9.2.2.                    Any and all amounts that may become due to Westgate
from Manager under this Agreement and which are not timely paid will bear
interest from and after the respective due dates thereof until the date on which
the amount is received in the bank account designated by Westgate, at an annual
rate of interest equal to the lesser of (a) the prevailing lending rate of
Westgate’s principal bank for working capital loans to Westgate plus three
percent (3%), or (b) the highest rate permitted by applicable law.

9.3.          Bank Accounts

9.3.1.                    Westgate and Manager shall establish the following
bank accounts (the “Bank Accounts”):

9.3.1.1.                       Westgate shall establish an operating account or
accounts, in the name of the Association, into which all funds received from
maintenance fees, tax payments and other amounts due to the Association from or
with respect to all Timeshare Units (“Association Operating Funds”) will be
deposited and utilized to pay Operating Costs in accordance with the Operating
Budget (the “Association Account”).  The Association Account, and all deposits
therein and withdrawals therefrom, shall comply in all respects with the
Association Governing Documents and applicable law.

Neither the Association Account, nor any funds therein, nor any rights to any
maintenance fees or other amounts payable by Timeshare Interval Owners to the
Association, shall be pledged or hypothecated or in any way encum­bered. 
Westgate shall ensure that all maintenance fees and other amounts payable by
Timeshare Interval Owners to the Association shall be paid by Timeshare Interval
Owners directly to the Association Account or, in the alternative, to RMI which
hereby agrees to immediately deliver same, as a fiduciary, to the Association
Account.

Westgate agrees to establish a monthly automatic withdrawal from the Association
Account which will be automatically deposited into the Operating Account,
defined below, in an amount equal to one-twelfth (1/12) of the annual
Maintenance Fee income provided for in the Operating Budget, less the portion
thereof allocated to Association Reserve Funds and the Asso­ciation Reserve
Funds Account in accordance with Section 4.4.  Any withdrawals from the
Association Account other than as described in the preceding sentence must be
approved by both Parties.  Westgate shall cause the Association Account
depository to agree, in writing, to the foregoing automatic withdrawals and to
the foregoing limitation on other withdrawals.

The Association Governing Documents and applicable law require Westgate and RMI
to maintain the Association Reserve Funds and Association Re­serve Funds Account
separate from the Operating Account described below.

9.3.1.2.                       Manager shall establish an operating account or
accounts, bearing the name of the Timeshare Property, on which Manager is the
sole signatory, into which Westgate or the Association shall deposit such funds
as are required to be deposited therein as provided for in Section 9.3.1.1, and
such other

29


--------------------------------------------------------------------------------


funds as may be credited by Manager to the account of the Timeshare Property,
including applicable rental revenue from Manager’s rental of Westgate Inventory,
and from which will be paid all Operating Costs and all other charges and
amounts due to Manager under this Agreement (the “Operating Account”).  Neither
the Operating Account, nor any funds therein, shall be pledged or hypothecated
or in any way encumbered by Manager or Westgate.

9.3.1.3.                       Manager shall establish the RM Reserve Funds
Account (see Section 4.4) either as a separate account or as a sub-account of
the Operating Account, in Manager’s discretion.  In either event, neither the RM
Reserve Funds Account, nor any funds therein, shall be pledged or hypothecated
or in any way encumbered by Manager or Westgate.

9.3.1.4.                       Manager and/or Westgate shall establish such
other accounts as Westgate and Manager mutually determine to be necessary or
desirable.

9.3.2.                    Any withdrawal from the Operating Account shall be
made in accordance with the terms of this Agreement and Manager’s standard
accounting policies and practices. Westgate and Manager will establish mutually
acceptable controls to ensure accurate reporting of all transactions involving
such accounts. As deter­mined appropriate by Manager, accounts must require
positive pay and electronic reconciliation features to reduce possibilities of
fraud. Programming costs related thereto is an Operating Cost payable under the
applicable Operating Budget.

9.3.3.                    Manager will have no liability or responsibility for
any loss suffered in any of the Bank Accounts unless resulting from the
intentional misconduct, fraud or misappropriation of or by Manager.

9.4.          Disbursement of Funds; Westgate’s Provision of Funds

9.4.1.                    From time to time, Manager will draw, from the
Operating Account, funds with which to pay all Operating Costs pursuant to the
applicable Operating Budget.

9.4.2.                    If there are insufficient funds in the Operating
Account to pay when due the Operating Costs, Man­agement Fee or any Centralized
Services Fees, Manager may, but has no obligation to, elect by written notice to
Westgate to defer a portion of the Management Fees and other payments to Manager
then due to Manager in the amount of the shortfall, in which event such defined
amount will bear interest at the rate specified in Section 9.3.2 and shall be
payable out of next available funds in the Operating Account in first priority.
The election by Manager to defer any portion of the Management Fees and other
payments to Manager may be reversed at any time by Manager by written notice to
Westgate in which case any deferred amounts become immediately due and payable.

10.       TRADEMARKS  AND OTHER PROPRIETARY MATERIALS

10.1.           Ownership of Trademarks.  Manager represents that it has the
right to use the Trade­marks in connection with the operation of the Timeshare
Property. Moreover, Manager acknowledges that Westgate has a license to use the
Trademarks pursuant to that certain Planet Hollywood Licensing Agreement dated
December 30, 2004 by and between

30


--------------------------------------------------------------------------------


Westgate and Planet Hollywood International, Inc., Planet Hollywood (Region IV),
Inc., and Planet Hollywood Memorabilia, Inc. (the “Licensing Agreement”). 
Westgate acknowledges that it will not contest the rights of Manager or its
Affiliates in respect of the Trademarks, including any additions or improvements
to the Trademarks by whomever developed.

10.2.           Use of Trademarks.   Subject to the terms of the License
Agreement, as part of the management services to be provided under the terms of
this Agree­ment, Manager may use the Trademarks in performing its obligations
under this Agreement for the Time­share Property in a manner consistent with the
Operating Standard and has the right to determine the form of presentation of
the Trade­marks in conjunction with performance of its obligations under this
Agreement.  Westgate acknowledges that all use of any Planet Hollywood
Trademarks must be in accordance with and sub­ject to the limitations of the
Licensing Agreement.  Notwithstanding the foregoing, Westgate shall have the
right to utilize the Trademarks in connection with the marketing and sale of the
Timeshare Project, including without limitation any and all collateral materials
and campaigns in furtherance of the foregoing, subject to Westgate’s compliance
with the applicable requirements of the TPA, including but not limited to the
requirements of the Modification Agreement pertaining to the Approved Logo as
defined therein..

11.       NOTICE

11.1.           All notices hereunder must be in writing and sent to the
recipients thereof through the use of any one of (a) a recognized national
commercial delivery service providing regular overnight delivery service, in
which event such notice will be deemed delivered on the business day following
deposit with such service; (b) hand delivery, in which event such notice will be
deemed delivered upon receipt or refusal; (c) certified mail, return receipt
requested, in which event such notice will be deemed delivered two (2) business
days after deposit in the United States Mail; or (d) email or telefax, provided
same is confirmed by transmission of one of the foregoing, in which event
(subject to said confirmation) such notice will be deemed delivered upon
transmission – such notices to be delivered to the parties at the addresses set
forth below:

Westgate’s Notice Address:

5601 Windhover Drive

Orlando, Florida   32819

Attn:

David A. Siegel

Attn:

David Crabtree

Fax:

(407) 352-8935

Email:

David_Siegel@wgresorts.com; Dave_Crabtree@wgresorts.com

 

with copy to:

Greenspoon Marder, P.A.

 

201 East Pine Street, Suite 500

 

Orlando, Florida 32801

 

Attn:

Michael E. Marder, Esq.

 

Attn:

Robert B. Jackson, Esq.

 

Fax:

(407) 422-6583

 

Email:

Michael.Marder@gmlaw.com; Robert.Jackson@gmlaw.com

 

31


--------------------------------------------------------------------------------


Manager’s Notice Address:

3667 Las Vegas Blvd. South

Las Vegas, Nevada   89109

Attn:

Mark S. Helm, Esq.

Fax:

702.785.5080

Email:

MHelm@planethollywood.com

 

with copy to:

Holland & Knight LLP

 

2099 Pennsylvania Ave., N.W.

 

Washington, D.C.   20006

 

Attn:

Henry J. Brothers II, Esq.

 

Fax:

202-955-5564

 

Email:

hank.brothers@hklaw.com

 

11.2.           Either Party may change the person and/or address required for
proper notice by giving the other Party written notice of such modification in
the manner described in this Section.

12.       DISPUTES

12.1.           Alternative Dispute Resolution.  In the event of a dispute
between the parties, which cannot otherwise be resolved between them, either
party may give a notice (a “Dispute Notice”) to the other party in accordance
with the notice provisions of this Agreement.  Upon delivery and receipt of a
Dispute Notice, the parties must meet within a commer­cially reasonable amount
of time, not to exceed five (5) business days, to discuss a reas­onable
resolution of the matter. In the event the parties are unable to reach a
resolution after utilizing commercially reasonable efforts to accomplish same,
either party has the right to seek non-binding arbitration in Las Vegas, Nevada,
with a three (3) member arbitration panel appointed to resolve the matter by
providing written notice to the other party. Any such arbitration will be
conducted on an expedited basis within thirty (30) days following written notice
of such party to elect arbitration. Each party will be entitled to select an
arbitrator to sit on the arbitration panel with the final panelist being
selected jointly by the arbitrators selected by the parties. The decision of the
arbitration panel is non-binding, and either party reserves the right to pursue
any and all remedies through the judicial process available under this
Agreement; however, the parties must arbitrate such matter as required hereunder
prior to instituting any legal proceedings.  The rules of the American
Arbitration Association shall govern any such arbitration proceedings. The
parties hereby agree to equally share the costs of any and all attorneys fees
and costs in connection with such arbitration.

12.2.           Notwithstanding the foregoing, the Parties agree to cooperate
with each other and with third parties to harmonize dispute resolution
pro­visions of this Agreement and any dispute resolution provisions of any
contract or contracts whereby the Manager delegates obligations under this
Agreement to one or more third-party delegees.

12.3.           Jury Waiver. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY, AND
INTEN­TIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RES­PECT TO
ANY LITIGATION (INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS, CROSS-CLAIMS,
COUNTER-CLAIMS, OR THIRD PARTY CLAIMS) ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR BETWEEN THE

32


--------------------------------------------------------------------------------


PARTIES TO THIS AGREEMENT, THEIR AFFILIATES, SUBSIDIARIES, SUCCES­SORS, OR
ASSIGNS AND IRRESPECTIVE OF WHETHER SUCH LITIGATION ARISES OUT OF THIS
AGREEMENT, BY STATUTE, OR AS A MATTER OF TORT LAW AND THE PARTIES HERETO
EXPRESSLY CONSENT TO A NON-JURY TRIAL IN THE EVENT OF ANY OF THE FOREGOING.

12.4.           Expenses. The prevailing Party in any lawsuit or other action
(other than an arbitration pursuant to Section 12.1 above) arising out of or
related to this Agreement is entitled to recover from the other Party all
reasonable fees, costs and expenses incurred by the prevailing Party in
connection with the lawsuit or other action including reasonable attorney’s fees
and costs (including any attorney’s fees incurred in any appellate proceedings).
If any Party secures a judgment in any proceeding brought to enforce or
interpret this Agreement, their any costs or expenses (including reasonable
attorneys’ fees) incurred in enforcing, or in appealing from, such judgment is
payable by the Party against whom such judgment or determination on appeal has
been rendered and may be recoverable separately from and in addition to any
other amount included in such judgment.

12.5.           Waivers, Modifications, Remedies.  No failure or delay by a
Party to insist on the strict performance of any term of this Agreement, or to
exercise any right or remedy conse­quent on a breach thereof, constitutes a
waiver of any breach or any subsequent breach of such term. Neither this
Agreement nor any of its terms may be changed, waived, discharged, or terminated
except by an instrument in writing signed by the Party against whom the
enforcement of the change, waiver, discharge, or termination is sought. No
waiver of any breach will affect or alter this Agreement, but each and every
term of this Agreement will continue in full force and effect with respect to
any other then existing or subsequent breach. The remedies provided in this
Agreement are cumulative and not exclusive of the remedies provided by law or in
equity. ANYTHING HEREIN CON­TAINED, AND ANYTHING AT LAW, TO THE CONTRARY
NOTWITHSTANDING, IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES (INCLUDING,
WITHOUT LIMITATION, ANY ARBITRATION PROCEEDING) ARISING UNDER OR WITH RES­PECT
TO THIS AGREEMENT OR IN ANY MANNER PERTAINING TO THE TIME­SHARE PROPERTY OR TO
THE RELATIONSHIP OF THE PARTIES HEREUNDER, EACH PARTY HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES AND RELEASES ALL RIGHT, POWER OR PRIVILEGE EITHER MAY HAVE TO
CLAIM OR RECEIVE FROM THE OTHER PARTY HERETO ANY PUNITIVE OR EXEMPLARY DAMAGES,
EACH PARTY ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN PROVIDED, AND
OTHER REMEDIES AT LAW AND IN EQUITY, WILL IN ALL CIRCUMSTANCES BE ADEQUATE. THE
FOREGOING WAIVER AND RELEASE WILL APPLY IN ALL ACTIONS OR PROCEEDINGS BETWEEN
THE PARTIES AND FOR ALL CAUSES OF ACTION OR THEORIES OF LIABILITY, WHETHER FOR
BREACH OF THIS AGREEMENT OR FOR VIOLATION OF ANY OTHER DUTY OWING BY EITHER
PARTY TO THE OTHER WHICH MAY IN ANY RELATE TO MANAGER’S MANAGEMENT OR OPERATION
OF THE TIMESHARE PROPERTY. BOTH PARTIES FURTHER ACKNOWLEDGE THAT THEY ARE
EXPERIENCED IN NEGOTIATING AGREEMENTS OF THIS SORT, HAVE HAD THE ADVICE OF
COUNSEL IN CONNECTION HEREWITH, AND HAVE BEEN ADVISED AS TO, AND FULLY
UNDERSTAND, THE NATURE OF THE WAIVERS CONTAINED IN THIS SECTION 12.4 AND
SECTION 14.9.2.

33


--------------------------------------------------------------------------------


12.6.           Survival and Severance.

12.6.1.              The provisions of this Section 12 are severable from the
other provisions of this Agreement, and must survive and not be merged into any
termination or expiration of this Agreement or any judgment entered in
connection with any dispute, regardless of whether such dispute arises before or
after termination or expiration of this Agreement, and regardless of whether the
related mediation, arbitrated or litigation proceedings occurring before or
after termination or expiration of this Agreement. If any part of this
Section 12 is held to be unenforceable, it will be severed and may not affect
either the duties to mediate or arbitrate or any other part of this Section 12.

12.6.2.              The obligations set forth in Sections 2.9 and 3.7
(Indemnification) survive the expiration or any termination of this Agreement.
Notwithstanding any contrary provision of Sections 2.9 and 3.7, Westgate and
Manager mutually agree for the benefit of each other to look first to the
appropriate insurance overages in effect pursuant to this Agreement in the event
any claim or liability occurs as a result of injury to person or damage to
property, regardless of the cause of such claim or liability, although nothing
contained herein is intended to limit either party’s recovery to the limits of
any applicable policies of insurance.

13.       TERM AND TERMINATION; EVENTS OF DEFAULT; REMEDIES

13.1.           Term of Agreement.   The operating term of this Agreement
(“Operating Term”) commences on the Effective Date and, unless sooner terminated
pursuant to the provisions of this Agreement, continues for an initial term of
25 years and thereafter automatically renew for five (5) successive five
(5) year periods unless either Party terminates this Agreement in writing by
delivering written notice to the other in the manner specified in Section 11
hereof at least one hundred eighty (180) days prior to the end of either the
initial term or any option term.

13.2.           Reduced Availability.  Notwithstanding the foregoing or any
contrary provision hereof, if, at any time, Westgate Inventory available for
hotel use as provided herein are equal to or fewer than twenty percent (20%) of
the aggregate number of keys in the Time­share Property then completed to date,
then Manager may terminate the Timeshare Property Manage­ment Agreement by
giving ninety (90) days notice of such termination.

13.3.           Events of Default.  The following shall constitute Events of
Default under this Agreement:

13.3.1.              A failure by either Party to pay any sum of money to the
other Party when due and payable under this Agreement that is not cured within
ten (10) days following written notice thereof to the defaulting Party;

13.3.2.              The uncured default by either Party under that certain
Marketing and Leasing Agreement dated December 30, 2004, after the expiration of
any applicable cure period set forth in said agreement;

13.3.3.              The uncured default by either Party pursuant to Section 18
of the TPA, after the expiration of any applicable cure period set forth in said
agreement;

34


--------------------------------------------------------------------------------


13.3.4.              A failure by either Party to perform, keep or observe any
of the other material covenants, undertakings or obligations set forth in this
Agreement to be performed, kept or observed by such party that is not cured
within forty-five (45) days fol­lowing written notice thereof to the defaulting
party stating with reas­onable detail the alleged default provided that, during
such forty-five (45) days period, the de­faulting party may not commit a
monetary default as described in Section 13.3.1.1 that is not cured within the
applicable cure period;

13.3.5.              Any Assignment by either Party not permitted by this
Agreement or by the TPA;

13.3.6.              Any action by a Party or its assignees for dissolution of
its operations; a general assignment by a Party for the benefit of its
creditors; an arrangement or com­position with its creditors by a Party; a
judgment of insolvency against a Party; a voluntary petition filed by any Party
for relief under applicable bankruptcy, insol­vency, or similar debtor relief
laws or regulations; the appointment (or petition or application for
appointment) of a receiver, custodian, trustee, conservator, or liquidator to
oversee all or any substantial part of a Party’s assets or the conduct of its
business; an order for relief against a Party under applicable bankruptcy,
insolvency, or similar debtor relief laws or regulations; a Party’s failure
generally to pay its debts as such debts become governmental body of insolvency
or pending insolvency of or suspension of operation by similar or analogous
proceedings in any relevant jurisdiction; or

13.3.7.              The issuance of a levy or an attachment against all or any
portion of the Time­share Property resulting from a final judgment against a
Party for which all appeal periods have expired and which is not fully covered
by insurance or bonded against within the lesser of any applicable period
established by law or sixty (60)  days; provided, however, that during such
sixty (60) day period, the defaulting party may not commit a monetary default as
described in Section 13.3.1.1 that is not cured within the applicable period.

13.4.           Remedies.

13.4.1.              During the cure periods set forth above, Manager is not
required to perform any obligations under this Agreement which would violate any
law applicable to the Manager or the Timeshare Property.

13.4.2.              In the event of any Event of Default which is capable of
being cured, the non-defaulting party must provide the defaulting party with
written notice in the manner provided in Section 11 detailing the specific
nature of the default and the commer­cially reasonable corrective action
necessary to cure same, in which event the breaching party shall have thirty
(30) days following the receipt of such notice to cure such breach.  If such
breach is not cured within such period, the non-breaching party shall have the
rights (i) to enforce the terms of this Agreement by seeking a judicial decree
of specific performance or other equitable remedy and/or (ii) to pursue such
other relief (including actual and compensatory damages but not including
punitive or consequential or exemplary damages) as may be available at law or in
equity and/or (iii) to terminate this Agreement.

13.5.           Termination.   The right to termination of this Agreement for
default may only be exer­cised following the expiration of any applicable cure
periods set forth above.  The right

35


--------------------------------------------------------------------------------


to termination of this Agreement shall be exercised by unconditional written
notice to the defaulting party.  Following the receipt of such notice, this
Agreement will term­inate on the date set forth in such notice, which date may
in no event be sooner than sixty (60) days nor later than one hundred twenty
(120) days, after the delivery thereof.  The right of termination set forth in
the preceding sentence is in addition to, and not in lieu of, any other rights
or remedies provided hereunder or at law or in equity by reason of the
occurrence of any such Event of Default, it being understood and agreed that the
exer­cise of the remedy of termination does not constitute an election of
remedies and will be without prejudice to any such other rights or remedies
otherwise available to the Non-Defaulting Party, including, without limitation,
injunctive relief and/or specific per­form­ance to cause compliance with the
terms of this Agreement or to otherwise restrain or prevent the occurrence of
any act prohibited hereunder.  During the applicable period, the Defaulting
Party must use commercially reasonably efforts to cure such default as quickly
as reasonably practicable. Notwithstanding the foregoing, if either party has
submitted the subject of an alleged Event of Default to arbitration in
accordance with Section 12 within the applicable cure or response period
following receipt of written notice of such matter, then any other rights or
remedies that the Non-Defaulting Party may have against the Defaulting Parry
(including, without limitation, any right to term­inate this Agreement pursuant
to Section 13 or otherwise) will be tolled during the pendency of such mediation
or arbitration.

13.6.           Coordination with Delegee.  The Parties agree cooperate with
each other and with third parties to harmonize termination provisions of this
Agreement and any termination provisions of any contract or contracts whereby
the Manager delegates obligations under this Agreement to one or more
third-party delegees.

13.7.           Upon Termination.

13.7.1.              In the event of a termination of this Agreement for any
reason,

(a)                     all Management Fees, Centralized Services Charges, and
other amounts due Manager under the terms of this Agreement through the
termination date shall be paid to Manager; provided that said Management Fee
shall not be paid if the termination is due to an uncured default by Manager
hereunder and if Manager has not delegated to a third party delegee as described
in Section 3.5 above; and

(b)                    Manager shall deliver to Westgate the RM Reserve Funds
Account and all funds then therein; and

(c)                     Westgate will reimburse Manager immediately on receipt
of any invoice or invoices from Manager for any expenses incurred by Manager in
the course of effecting the termination of this Agreement or the cessation of
Timeshare Property operations or services by Manager.

This obligation is unconditional and shall survive the termination of this
Agreement (including all amounts owed to Manager that are not fully
ascertainable as of the termination date), and Westgate will not have or
exercise any rights of setoff, except to the extent of any outstanding and
undisputed payments owed to West­gate by Manager under this Agreement, and
except as stated in the proviso in clause (a) above.

36


--------------------------------------------------------------------------------


13.7.2.              Notwithstanding anything contained in this Agreement to the
contrary, the term­ination of this Agreement does not relieve either Party of
any of its rights, duties, or obligations as set forth in the TPA or the
Marketing and Leasing Agreement, including, without limitation, the provisions
of Section 18 of said TPA as modified by the Modification Agreement.

13.7.3.              In the event of any termination of this Agreement, and
subject to payment of Centralized Service Fees, Manager agrees to continue to
provide the Centralized Services to Westgate for a period of up to ninety (90)
days following the termina­tion of the Operating Term in order to allow the
parties sufficient time to make accommodations for operational requirements
relative to the functioning of the Timeshare Property and the Hotel and Casino.

13.7.4.              Upon termination or expiration, and conditioned upon
receipt by Manager of all amounts due to Manager through the termination or
expiration date, Manager will peacefully vacate and surrender the Timeshare
Property to Westgate on the effective date of such termination and (at no cost
or expense to Manager) will reasonably cooperate with Westgate with respect to
the transition of management functions to a successor manager; and thereupon
neither Westgate nor Manager will have any further rights against the other
under this Agreement except under those provisions of this Agreement that, by
their terms, survive any terminates of this Agreement.  Notwithstanding the
foregoing provisions of this Section 13.7.4, any unpaid Management Fee shall not
be paid if the termination is due to an un­cured default by Manager hereunder
and if Manager has not delegated to a third party delegee as described in
Section 3.5 above.

13.7.5.              Following any termination, Westgate must honor, and must
cause any successor Manager to honor, all business confirmed for the Timeshare
Property with reser­vations (including, without limitation, reservations made in
good faith by Manager for discounted rooms pursuant to any frequent guest or
loyalty program or other promotional program of Manager or its designee) dated
after the effective date of the term­ination in accordance with the terms of
such bookings as accepted by Manager including, without limitation, Manager’s
obliga­tions, if any, under this Agreement to compensate Westgate for the use of
such rooms made pursuant to the preceding parenthetical in this sentence. Upon
term­ination of this Agreement for any reason, Manager agrees to keep all
Timeshare Property Guest Information belonging to Westgate confidential and
Manager (nor its Affiliates) shall not dis­close same to any third party.  This
restriction shall survive any termination of this Agreement.  Westgate will
assume and fully indemnify Manager with respect to any advance deposits received
by Manager on behalf of the Timeshare Property and delivered to Westgate. In
addition, upon the expiration or termination of this Agreement, all of the books
of account and financial records which are the prop­erty of Westgate will be
turned over forthwith to Westgate so as to ensure the orderly continuance of the
operation of the Timeshare Property, but all of such information will be
retained by Westgate and made available to Manager at the Timeshare Property
(or, following a sale of the Timeshare Property by Westgate, at another location
in a major metropolitan area of the United States reasonably designated by
Manager), at all reasonable times, for inspection, audit, examination and
copying (at Manager’s expense) for at least five (5) years subsequent to the
date of such expiration or termination.

37


--------------------------------------------------------------------------------


13.7.6.              Manager will to the extent permitted by law or the
applicable agreement assign to Westgate or if directed by Westgate, a successor
manager, Manager’s interest (if any) in, and Westgate or such successor manager
will have the continuing res­ponsibility for all obligations and liabilities
relating to, any and all Approvals, con­tracts (including, without limitation,
collective bargaining agreements and pension plans, leases, licenses or
concession agreements and maintenance and service contracts) in effect with
respect to and to the extent pertaining to the Timeshare Property as of the date
of termination of this Agreement, and Westgate must confirm its or the successor
manager’s obligations in writing if requested by Manager.

13.7.7.              Except as may otherwise be expressly permitted, by any
licensing agreements between Westgate, Manager and/or Planet Hollywood
International, Inc., following termination thereof and hereof, neither Westgate,
nor any person acting on behalf of Westgate, may directly or indirectly hold
itself or the Timeshare Property out to the public as being or remaining (or
otherwise associated with) any property affiliated with or managed by or for
Manager or any Affiliate, and Westgate will immediately take all steps
reasonably requested by Manager to disassociate the Timeshare Property and
Westgate from the Trademarks (including immediately modifying or covering all
Trademark-bearing signage until such signs can be removed), and will in any
event delete all Trademarks from the Timeshare Prop­erty name and cease to use
all FF&E and operating supplies bearing any of the Trademarks on the effective
date of termination.  If Westgate fails to remove Trademark-bearing Timeshare
Property signage not later than thirty (30) days following the effective date of
the termination, Manager will have the right, at Westgate’s expense, to remove
and retain all such interior and exterior signage without any liability for the
cost to restore or repair the Timeshare Property premises or equipment for
damage resulting therefrom. West­gate must cease using and Manager will have the
right to remove from the Time­share Property, on or before the effective date of
the termination, all operations manuals, policy statements and the like, any
other proprietary information of Manager and its Affiliates and all other
written materials bearing the Trademarks. Under no cir­cumstances may Westgate
copy, reproduce, or retain any of these materials.

13.7.8.              Subject to Section 13.5.2, as of the effective date of the
termination, Manager may disengage and disconnect the Timeshare Property from
Manager’s reserva­tions systems and related software applications. Manager will
provide reasonable assistance to Westgate in facilitating the orderly transfer
of Westgate’s records and data contained in Proprietary Software. To the extent
Manager’s Corporate Per­sonnel are needed to provide technical assistance to
effectuate such transfer, Westgate must reimburse Manager for any reasonable
costs and expenses asso­ciated therewith. To the extent Manager or its delegee
has leased any com­puter equipment or telephone equipment for use at the
Timeshare Property in accord­ance with the provisions of this Agreement pursuant
to chain-wide programs for the acquisition or leasing thereof, Westgate will
have the right, at its option, either to request that any such lease be
transferred to Westgate (to the extent the same are transferable without the
consent of third parties) or that Manager seek to buy out the equipment covered
by any such lease, the cost of which will be borne solely by Westgate. Any such
lease transfer or buy-out is subject to the consent or approval of the third
party owners of such equipment. If not assignable or if the same cannot be
bought out, Manager may remove all such equipment from the

38


--------------------------------------------------------------------------------


Timeshare Property at any time on or after the effective date of termination of
this Agreement.

13.8.           Other cases for termination.

13.8.1.              Damage or Destruction. If the Timeshare Property or any
portion thereof is damaged or destroyed at any time or times during the
Operating Term by fire, casualty or any other cause (“Event of Casualty”),
Westgate agrees to comply with the following:

13.8.1.1.                 If the Timeshare Property is dam­aged or destroyed and
proceeds from insurance (together with any applicable deductible) are sufficient
to restore the Timeshare Property to substantially the condition it was in
immediately prior to such damage or destruction, subject to the Association
Governing Documents and any agreements with West­gate’s institutional lenders,
Westgate agrees to cause the Timeshare Prop­erty to be restored to the condition
with existed prior to such Event of Casualty (“Casualty Restoration”).

13.8.1.2.                 If Westgate determines that the insurance proceeds
available to undertake a Casualty Restoration are not sufficient (when added to
the amount of any applicable deductibles) to complete the Casualty Restoration,
and if West­gate determines not to undertake a Casualty Restoration, then
Westgate may terminate this Agreement by notice to Manager, in either case given
within thirty (30) days after Westgate’s receipt from the insurance company of
the insurance company’s determination as to the availability and suf­ficiency of
insurance proceeds. Westgate must diligently pursue the determination and
recovery of insurance proceeds with respect to such damage or destruction.

13.8.1.3.                 Notwithstanding anything contained herein to the
contrary, in the event of the occurrence of an Event of Casualty, Westgate will
promptly and diligently pursue the collection of proceeds from any applicable
insurance and, subject to Section 13.8.1.2, will promptly and diligently pursue
necessary permits to cause a Casualty Restoration.  Moreover, during the period
of undertaking such permit process and/or Casualty Restoration, the Operating
Term shall be tolled during such period and the Parties re­lieved of their
obligations under this Agreement for such period of time.

13.8.2.              Notwithstanding the foregoing, if the Timeshare Property is
dam­aged or des­troyed to such an extent that the cost of the Casualty
Restoration as reasonably estimated by Westgate exceeds thirty percent (30%) of
the replace­ment cost or if Westgate’s primary financing for the Time­share
Property will adversely affect Westgate’s ability to accomplish said Casualty
Res­toration as aforesaid, Westgate must notify Manager of such fact within
ninety (90) days after the occurrence of such damage or destruction, and Manager
may terminate this Agreement by notice to Westgate.

13.8.3.              [omitted]

39


--------------------------------------------------------------------------------


13.8.4.              If this Agreement is terminated by Westgate pursuant to
this Section 13.8 and Westgate determines at any time within five (5) years
after the date of such termination to either rebuild the Timeshare Property or
recom­mence utilizing the building as a Timeshare Property, then Manager may
reinstate this Agreement by notice to Westgate given within ninety (90) days
after receipt by Manager of notice from Westgate that Westgate has elected to
undertake a Casualty Restora­tion and has commenced the same; provided, however,
that if Westgate fails to give such notice, then Manager may reinstate this
Agreement by notice to West­gate given at any time prior to the later of
(i) completion of the Casualty Restora­tion and the full reopening of the
Timeshare Property, and (ii) ninety (90) days after Manager becomes aware of the
Casualty Restoration. If Manager elects to reinstate this Agreement as above
provided for, Westgate will thereupon become obligated to complete the Casualty
Restoration with due diligence. If this Agree­ment is terminated and then
reinstated pursuant to this Section 13.8, the remain­ing term of this Agreement
upon the effective date of its reinstatement will be the term that was remaining
under this Agreement as of the date of its earlier term­ination. If there is any
dispute between Westgate and Manager as to whether Westgate’s estimate of the
cost of restoration, the full replacement cost of the Timeshare Property, or the
estimated time for repair or restoration is reasonable under the circumstances,
the said dispute will be sub­mitted to arbitration conducted in accordance with
the provisions of Section 12.

13.8.5.              Taking. If a Taking occurs during the Operating Term, as to
the whole of the Timeshare Property, or in Manager’s reasonable opinion a
portion thereof that makes it imprudent or unsuitable to use and operate the
remaining portion of the Timeshare Property in accordance with the Operating
Standard, then either West­gate or Manager may terminate this Agreement upon
ninety (90) days’ notice to the other Party. If the Taking affects only a part
of the Timeshare Property or the real property on which it is erected and if the
Taking of such part does not make it unsuitable or impru­dent, in Manager’s
reasonable opinion, to operate the remainder in accordance with the Operating
Standard, this Agreement will not terminate, and Westgate must, subject to the
applicable provisions of Westgate’s primary financing for the Timeshare
Property, undertake such alterations or modi­fications to the Timeshare
Property, or any part thereof as is reasonably necessary and practicable to make
the Timeshare Property a satisfactory architectural unit as a Timeshare Property
of the type and class immediately preceding such taking or condemnation.

13.8.6.              Manager will have the right in the case of a Taking either
to institute or to intervene in any available administrative proceeding or
judicial action intended to determine just compensation for such Taking, for the
purpose of representing Manager’s compensable interest in any award therefor
arising from this Agreement and more specifically from Manager’s right of quiet
enjoyment. Any award made to Westgate that does not recognize the separate
compensable interest of Manager will be apportioned between the Parties in
consideration, without limitation, of such factors as: (i) recoupment by
Westgate of its investment, (ii) return on Westgate’s investment to date,
(iii) actual loss of income (including Manager’s fee income hereunder),
(iv) loss of reasonably anticipated future income (including Manager’s fee
income hereunder), (v) length of the unexpired term (including any renewals) of
this Agreement, and/or (vi) the proportion that the Management Fee has
his­torically borne to the return to Westgate after payment of such fee. If the
Parties

40


--------------------------------------------------------------------------------


cannot agree upon such apportionment within ninety (90) days after the amount of
the award payable to Westgate has been determined by settlement or a final
judicial determination, either Party may submit the dispute for resolution
pursuant to Section 12.

13.9.                     Force Majeure Events.  If a cause of delay is not due
to the willful act or neglect of such party, then except where the provisions of
this Agreement clearly provide to the contrary, neither Westgate nor Manager
shall be deemed in default with respect to the performance of any of the terms,
covenants and conditions of this Agreement if such failure shall be due to any
strike, lockout, civil commotion, war-like operation, invasion, rebellion,
hostilities, military or usurped power, sabotage, governmental regulations or
controls, inability to obtain any materials for reasons beyond such party’s
control, Act of God or other casualty or cause beyond the control of such party.
In any such event, except where expressly noted in this Agreement, the time for
performance of such obligations shall be extended one day for each day such
party is prevented from performing its obligations under this Agreement by such
force majeure.

14.       MISCELLANEOUS

14.1.           Assignment

14.1.1.            Assignment in General.  Except with the prior written consent
of the other Party, no Party may cause, permit or suffer any Assignment of this
Agreement or any part of its rights and obligations hereunder except (a) as
provided in this Section 14.1, or (b) as provided in Section 32 of the TPA.  Any
Assignment by a Party in violation of the foregoing will be void and of no force
or effect as between the Parties and constitutes a material breach of this
Agreement governed by the terms of Section 13.

14.1.2.            Assignment by Westgate.  Assignment of this Agreement by
Westgate shall be governed by Section 32 of the TPA, so long as no Event of
Default attributable to Westgate has occurred and remains uncured.  In addition,
any such assignment by Westgate either shall have been consented to by Manager
or shall be permitted pursuant to the exercise of a Mortgagee’s rights under
Section 3.11; and any assignee of Westgate must meet the following criteria:

(a)                     Said Assignee must not be a Competitor of Manager or a
Competitor of any Affiliate of Manager; and

(b)                    Said Assignee must be not generally recognized in the
community as being a Person of ill repute and not in any other manner a Person
with whom a prudent businessperson would not wish to associate in a commercial
venture or a Person that would be considered by regulators in the gaming
industry to be an unsuitable business associate of Manager and its Affiliates or
would in any way jeopardize the Timeshare Property’s or the Hotel and Casino’s
liquor license(s) and/or gaming license(s).  Manager’s failure to object in
writing to such proposed assignee within thirty (30) days of Manager’s receipt
of such notice stating with reasonable specificity the basis for such objection
will constitute Manager’s approval of such assignee for purposes of this
para­graph (b); provided that any such notice to Manager shall specifically
refer to this “deemed approval” provision.

41


--------------------------------------------------------------------------------


14.1.3.              In addition to the assignment permitted above in Section
14.1.3, Westgate may, subject to prior written approval by Manager that may not
be unreasonably with­held, collaterally assign its interest in this Agreement,
and/or the Timeshare Property and/or any part thereof (including, to the extent
of Westgate’s ownership, all FF&E and equipment and operating supplies), to any
institutional lender or institutional equity provider in connection with the
construction, development, furnishing and equipping of the Timeshare Property
and may from time to time enter into one or more financings of the Timeshare
Property through equity and/or debt financing.  Notwithstanding the foregoing,
neither the Association Account, nor any funds therein, nor the Association
Reserve Funds Account, nor any funds therein, nor any rights to any maintenance
fees or other amounts payable by Time­share Interval Owners to the Association,
shall be pledged or hypothecated or in any way encumbered.

Manager acknowledges that Westgate will provide or facilitate financing of
purchases of Timeshare Intervals and Whole Ownership Units and that these
actions do not constitute a violation of this Agreement.

Westgate must provide Manager with a true and complete copy of any deed of trust
and all material related documents relevant to Manager’s services under this
Agreement within thirty (30) days of the signing of such documents by Westgate.
Manager must keep the terms thereof confidential.

14.1.4.              Assignment by Manager.  Manager may Assign this Agreement
to any purchaser of the entirety of the Hotel and Casino, so long as

(a)                      no Event of Default attributable to Manager has
occurred and remains uncured, and

(b)                     said Assignee is not a Competitor of Westgate; AND

(c)                      the Operating Standard is not materially affected by
said Assignment.

14.1.5.              Notice of Assignment.  A Party and/or any partner or other
constituent member or stockholder of a Party or of an owner of a Party desiring
to effect an Assignment of all or any part of its interest in this Agreement
must give the other Party not less than forty-five (45) days advance written
notice of its intention to do so, which notice will identify in reasonable
detail the direct and indirect owners of the pro­posed assignee and must be
accompanied by the latest available audited and unaudited financial statements
of the proposed assignee and its direct or indirect beneficial owners.

As used in this Section 14.1.5, the term “owner” means (a) the holder of legal
or beneficial interests or voting power in a Party and (b) the holder of direct
or indirect legal or beneficial interests or voting power in an owner (as
defined in clause (a) above); and the term “direct or indirect” means the holder
of a legal or beneficial interest or voting power in a Party or an owner
directly by a Person or indirectly through such Person’s ownership of legal or
beneficial interests or voting power in an owner (as defined above) or in an
entity that itself or through its ownership of interests or voting power in one
or more other entities, holds legal or beneficial interests or voting power in
an owner.

42


--------------------------------------------------------------------------------


14.1.6.              Definition.  For purposes of this Agreement, the term
“Assignment” includes

(a)                     an assignment, pledge, encumbrance or other transfer in
any manner of a Party’s interest in this Agreement or any of its rights or
obligations under this Agreement – but “Assignment” does not include (i) a
collateral assignment by Westgate contemplated by and implemented in accordance
with Section 14.1.3 above (and enforcement thereof by the collateral assignee);
or (ii) delegation by Manager as provided in and in accordance with Section 3.5
above; or (iii) as permitted by and in accord­ance with Section 32 of the TPA,

(b)                    any transfer of direct or indirect legal and/or
beneficial interests (whether partnership interests, stock, limited liability
membership and/or management interests or otherwise) in a Party or in any owner
or owners except by reason of death pursuant to any successive plan of a Party,
whether occurring in one or a series of transactions, that results in the
transfer of, in the aggregate, fifty percent (50%) or more of the direct or
indirect ownership interests or voting power in a Party during any twenty-four
(24) month period – but “Assignment” does not include a merger or consolidation
or reorganization of a Party, resulting in an entity which will con­tinue the
business of the Party as conducted immediately prior to such merger
or consolidation or reorgani­zation, and

(c)                     any change in the actual or the effective voting control
of a Party or an owner (as defined in Section 14.5.1 above) of such Party – but
“Assignment” does not include any transfer or series of transfers of publicly
traded stock or any public offering of equity ownership interests (whether
partnership interest corporate stock shares, or otherwise) in either Party or by
its parent company or other owner of such Party.

14.2.           Effect of Permitted Assignments.  A consent to any particular
Assignment may not be deemed to be a consent to any other Assignment or a waiver
of the requirement that consent be obtained in the case of any other
Assignment.  Upon any Assignment by Westgate or Manager permitted under
Section 14.1 or consented to by the other Party, the assigning Party, to the
extent of such Assignment, will be relieved of all liabilities and obligations
under this Agreement accruing after the effective date of such assignment, and
the Assignee shall assume all obligations of its assignor under this Agreement. 
No such Assignment will relieve the assigning Party from its liabilities or
obligations under this Agreement accruing prior to the effective date of the
Assignment.

14.3.           Indemnification.  Any Party obligated to indemnify any of the
other Party’s Indemnified Parties under this Agreement (the “Indemnifying
Party”) in respect of any claim will have the right, by notice to the other
Party, to assume the defense of such claim. If the Indemnifying Party gives such
notice: (i) such defense may be conducted by counsel selected by the
Indemnifying Party and approved by the other Party; provided, how­ever, that the
other Party’s approval will not be required with respect to counsel desig­nated
by the Indemnifying Party’s insurer, (ii) so long as the Indemnifying Party (or
its insurer) is conducting such defense with reasonable diligence, the
Indemnifying Party will have the right to control such defense and will not be
required to pay the fees or disbursement of any counsel engaged by the other
Party or any of its indemnified Parties for services rendered after the
Indemnifying Party has given the notice provided

43


--------------------------------------------------------------------------------


for above to the other Party; and (iii) the Indemnifying Party will have the
right, without the consent of the other Party or any of its Indemnified Parties,
to settle such claim, but only provided that the Indemnifying Party (or its
insurer) pays all amounts due in con­nection with or by reason of such element
and, as part thereof, the other Party and, if applicable, its Indemnified
Parties are unconditionally released from all liability in respect of such
claim. The other Party and/or its Indemnified Parties will have the right to
parti­cipate in the defense of any claim being indemnified and defended by the
Indemnifying Party at the expense of the other Party and/or its Indemnified
Parties, but the Indem­nifying Party will have the right to control such
defense. In no event may the other Party and/or any of its Indemnified Parties
(a) settle any claim as to which it or they are entitled to indemnification
hereunder without the prior written consent of the Indem­nifying Party, (b) if a
claim is covered by the Indemnifying Party’s liability insurance, take or omit
to take any action that would cause the insurer not to defend such claim or to
disclaim liability in respect thereto or (c) be represented by more than one (1)
attorney or firm of attorneys in respect of such claim.

14.4.           Confidentiality.  The Parties agree that the matters set forth
in this Agreement are strictly confidential. In addition, the Parties agree to
keep strictly confidential all infor­mation of a proprietary to confidential
nature about or belonging to a Party or to any Affiliate of a Party to which the
other Party gains or has access by virtue of the relationship between the
Parties. Except as disclosure may be required to obtain the advice of
professionals or consultants, or financing for the Timeshare Property from an
institutional lender, or in furtherance of a permitted assignment of this
Agreement or as may be required by law or by the order of any government,
regulatory authority, or tribunal or otherwise to comply with Legal Requirements
(including reporting require­ments applicable to public companies), each Party
must make every effort to ensure that such information is not disclosed to the
press or to any other third Person without the prior consent of the other Party.
The obligations set forth in this Section 14.4 survive any termination or
expiration of this Agreement. The Parties will cooperate with one another on all
public statements, whether written or oral and no matter how dissem­inated,
regarding their contractual relationship as set forth in this Agreement or the
performance of their respective obligations under this Agreement.

14.5.           No Personal Liability.  In no event will any member, partner,
shareholder, officer, director, agent or employee of either Party hereto have
any personal liability in con­nection with or arising from this Agreement
provided that Manager may have liability in connection with or arising from this
Agreement but solely in its capacity as manager hereunder, and not in its
capacity as a direct or indirect member in Westgate. Any liability of either
Party hereby will be satisfied from such Party’s ownership interest in the Hotel
and Casino or Timeshare Property, as applicable, and not from any other assets
or property of such Party or any member, partner, shareholder, officer,
director, agent or employee of such Party.

14.6.           Interpretation

14.6.1.              The Recitals set forth at the beginning of this Agreement
and the Exhibits attached to this Agreement are incorporated in and made a part
of this Agreement.

14.6.2.              Unless the language specifies or the context implies that a
term of this Agreement is a condition, all of the terms of this Agreement are
deemed and construed to be covenants to be performed by the designated Party.

44


--------------------------------------------------------------------------------


14.6.3.              The use of the terms “including”, “include”, and
“includes”, followed by one or more examples is intended to be illustrative and
may not be deemed or construed to limit the scope of the classification or
category to the examples listed.

14.6.4.              In this Agreement, any reference to a Section is a
reference to a Section of this Agreement except where otherwise specified.

14.6.5.              Unless expressly stated otherwise in this Agreement,
whenever a matter is sub­mitted to a Party for approval or consent in accordance
with the terms of this Agreement, that Party has a duty to act reasonably and
timely in rendering a decision on the matter.

14.6.6.              The table of contents and captions to the sections of this
Agreement are for con­venience of reference only and in no way define, Limit,
describe, or affect the scope or intent of any Party of this Agreement.

14.6.7.              This Agreement and all disputes relating to the performance
or interpretation of any term of this Agreement must be construed under and
governed by the laws of the State of Nevada.

14.7.           Successors and Assigns.  This Agreement will inure to the
benefit of and are binding on the permitted successors and assigns of the
Parties, and the terms “Westgate” and “Manager” as used in this Agreement
include all permitted successors and assigns of the original Parties.

14.8.           Counterparts.  This Agreement may be executed in several
counterparts, each of which is deemed an original, but all of which constitute
one and the same instrument.

14.9.                       Relationship of the Parties.

14.9.1.                          Nothing contained in this Agreement may be
construed as creating a partnership, joint venture, or similar relationship
between the Parties. Manager assumes no independent contractual liability nor is
Manager obligated to extend its own credit with respect to any obligation
incurred in operating the Timeshare Property or performing its obligations under
this Agreement. The Parties hereby acknowledge that they are each (or will be as
of the Opening Date) members of a limited liability company holding title,
directly or indirectly, to the Hotel and Casino or the Timeshare Property, as
applicable.

14.9.2.                          THE RELATIONSHIP BETWEEN THE PARTIES HERETO IS
THAT OF AN INDEPENDENT CONTRACTOR AND NOT AS AN AGENCY RELATIONSHIP AND IT IS
THE INTENTION OF THE PARTIES THAT THIS AGREEMENT BE INTERPRETED IN ACCORDANCE
WITH GENERAL PRINCIPLES OF CON­TRACT INTERPRETATION WITHOUT REGARD TO THE COMMON
LAW OF AGENCY AND THAT LIABILITY BETWEEN THE PARTIES WILL BE BASED SOLELY ON
PRINCIPLES OF CONTRACT LAW AND THE EXPRESS PROVI­SIONS OF THIS AGREEMENT. IN NO
EVENT MAY MANAGER BE DEEMED IN BREACH OF ITS DUTIES HEREUNDER, OR OTHERWISE AT
LAW OR IN EQUITY, SOLELY BY REASON OF (I) THE FAILURE OF THE FINANCIAL
PER­FORMANCE OF THE TIMESHARE PROPERTY TO MEET WESTGATE’S EX­PECTATIONS OR
INCOME PROJECTIONS OR OTHER MATTERS INCLUDING

45


--------------------------------------------------------------------------------


OPERATING PLAN, (II)  THE INSTITUTION OF LITIGATION OR THE ENTRY OF JUDGMENTS
AGAINST WESTGATE OR THE TIMESHARE PROPERTY WITH RESPECT TO TIMESHARE PROPERTY
OPERATIONS, OR (III) OTHER ACTS OR OMISSIONS NOT OTHERWISE CONSTITUTING A BREACH
OF THIS AGREEMENT, IT BEING THE INTENTION AND AGREEMENT OF THE PARTIES THAT
MANAGER’S SOLE OBLIGATION HEREUNDER SHALL BE TO ACT IN CONFORMITY WITH THE
EXPRESS TERMS OF THIS AGREEMENT. FUR­THERMORE, AS BETWEEN WESTGATE AND MANAGER,
MANAGER WILL HAVE NO LIABILITY FOR PUNITIVE DAMAGES OR FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES TO WESTGATE IN RESPECT OF A BREACH OF ANY ALLEGED
FIDUCIARY DUTIES.

14.10.                 Entire Agreement.  This Agreement (including the attached
Exhibits) constitutes the entire agreement between the Parties relating to the
operation of the Timeshare Property and supersedes all prior contracts and
understandings, written or oral. No representation, undertaking or promise may
be taken to have been given or be implied from anything said or written
negotiations between the Parties prior to the execution of this Agreement except
as expressly stated in this Agreement. Neither Party will have any remedy in
respect of any untrue statement made by the other Party on which that Party
relied in entering into this Agreement (unless such untrue statement was made
fraudulent) except to the extent that such statement is expressly set forth in
any of the terms or provisions of this Agreement.  Neither Party intends this
Agreement to supersede either the TPA or the Marketing and Leasing Agreement.

14.11.                 TPA.  Except to the extent otherwise expressly addressed
herein, in the event of an inconsistency between any provision of this Agreement
and any provision of the TPA, the provisions of this Agreement shall supersede
and control.

15.       DEFINITIONS

Unless the context clearly provides otherwise or unless such term is given a
different meaning, all capitalized terms used herein have the meaning set forth
in the TPA.  In addition, the following terms shall have the definitions
described herein below:

15.1.                       Assignment:  As defined in Section 14.1 of this
Agreement.

15.2.                       Association:  As defined in Section 1.1 of this
Agreement.

15.3.                       Bank Accounts: As defined in Section 9.4 of this
Agreement.

15.4.                       Brand Name:  Planet Hollywood International, and all
names and expressions similar or related thereto or derivative thereof in any
way.

15.5.                       Capital Budget:  As defined in Section 4 of this
Agreement.

15.6.                       Capital Expense and/or Repair and Maintenance
Expense:  As defined in Section 6 of this Agreement.

15.7.                       Centralized Marketing Program:  As defined in
Section 8.4 of this Agreement.

15.8.                       Centralized Services:  As defined in Section 8.1 of
this Agreement.

46


--------------------------------------------------------------------------------


15.9.                       Centralized Services Charges: As defined in Section
8.2 of this Agreement.

15.10.                 Commercial Unit: means any and all space within the
Timeshare Property that is not in the interior of the Timeshare Units.

15.11.                 Competitor:

(A)                 A Competitor of Manager is a Person (i) in the business of
owning, operating, licensing (as licensor), franchising or managing (a) any
casino or gaming operation; or (b) a brand or system of themed restaurants, such
as, but not limited to, Planet Hollywood and/or Hard Rock Café and/or Rain
Forest Café and/or Hooters; or (ii) with less than $300 million per year (in
2007 dollars) in gross revenue from sale of timeshare, vacation ownership,
vacation clubs, or any related product or service.

(B)                   A Competitor of Westgate is a hospitality company in which
fifty percent (50%) or more of such company’s gross revenues are derived from
the sale of timeshare, vacation ownership, vacation clubs, or any related
product or service.

Determination of whether a Person is a Competitor of Manager and/or Westgate
shall also be determined in light of Section 32 of the TPA.

15.12.                 Corporate Personnel:  Includes individuals employed by
Manager whose duties are not exclusive to the Timeshare Project.

15.13.                 Developer:  As defined in the Preamble to this Agreement.

15.14.                 Effective Date:  The later of the date on which
Developer, RMI and Manager each exe­cuted this Agreement or the completion of
construction (and availability for occupancy) of Phase 1 of the Timeshare
Project.

15.15.                 Global Distribution Systems: Includes, but is not limited
to airline reservations systems, or anything that hospitality industry commonly
refers to as such term.

15.16.                 Management Fee:  As defined in Section 9.1 of this
Agreement.

15.17.                 Manager:  As defined in the Preamble to this Agreement.

15.18.                 Manager Executive Team:  Those personnel of Manager,
including identified Corp­orate Personnel, who have been from time to time
identified by Manager as members of the Manager Executive Team.

15.19.                 New Centralized Services:  As defined in Section 8.3 of
this Agreement.

15.20.                 Operating Cost:   Includes all Operating Costs as defined
in Section 1(tt) of the TPA, all costs and expenses otherwise included as part
of the Operating Budget pursuant to Section 4 hereof, all Capital Expenses and
Repair and Maintenance Expenses set forth in Section 6 (except to the extent, if
any, excluded as and if so provided in said Section), and all Centralized
Services pursuant to Section 8.

15.21.                 Operating Plan:  As defined in Section 4.1 of this
Agreement.

15.22.                 Operating Standard:  As defined in Section 3.1 of this
Agreement.

47


--------------------------------------------------------------------------------


15.23.                 Operating Term:  As defined in Section 13.1.1 of this
Agreement.

15.24.                 Operating Year:  As defined in Section 4.1 of this
Agreement.

15.25.                 Operating Year Financial Statements:  As defined in
Section 5.4 of this Agreement.

15.26.                 Party:  As defined in the Preamble to this Agreement.

15.27.                 RMI:  As defined in the Preamble to this Agreement.

15.28.                 Substitute Centralized Services:  As defined in Section
8.3 of this Agreement.

15.29.                 Timeshare Interval Owner:  An individual or entity which
has purchased an ownership interest and/or an occupancy or use right in the
Timeshare Property.  The term includes all members of the Association, including
owners of Whole Ownership Units, for the purpose, among others, of accounting
for payments due to the Association from such owners.

15.30.                 Timeshare Plan: Includes all Timeshare Units that are not
operated as hotel units; as created by the Timeshare Documents.

15.31.                 Timeshare Property:  As defined in the Recitals in this
Agreement.

15.32.                 Timeshare Property Guest Information:  As defined in
Section 5.1 of this Agreement.

15.33.                 Timeshare Property Personnel:  As defined in
Section 3.3.5 of this Agreement.

15.34.                 TPA:  As defined in the Recitals in this Agreement.

15.35.                 Westgate:  As defined in the Recitals in this Agreement.

15.36.                 Westgate Inventory:  means (i) Timeshare Unit Vacancies,
which are owned by the Developer from time to time and are unsold, whether or
not submitted to the Timeshare Plan, to the extent actually made available by
Westgate to Manager on a timely basis for rental in accordance with this
Agreement, (ii) Timeshare Units which are vacant because the party who reserved
it did not make a reservation as required by the Asso­ciation Governing
Documents, to the extent actually made available by Westgate to Manager on a
timely basis for rental in accordance with this Agreement; (iii) Timeshare Units
sold but recap­tured or recovered by Westgate due to owner/purchaser’s default
under purchase/­financing agreements or otherwise, to the extent actually made
avail­able by Westgate to Manager on a timely basis for rental in accordance
with this Agree­ment; and (iv) Whole Ownership Units committed to the Westgate
rental program and actually made available by Westgate to Manager on a timely
basis for rental in accord­ance with this Agreement.

[Remainder of page left intentionally blank]

48


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of this day and
year first above written

 

OPBIZ, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WESTGATE PLANET HOLLYWOOD
LAS VEGAS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CFI RESORTS MANAGEMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

The undersigned join in the foregoing Agreement solely for the purpose of
consenting to the provisions of this Agreement, in their capacities as owner and
seller, respectively, of the Hotel/Casino Property.

PH FEE OWNER, L.L.C.,
a Delaware limited liability company

TSP OWNER, L.L.C.,
a Delaware limited liability company

 

 

 

 

By:

 

 

By:

 

 

Print:

 

 

Print:

 

 

Title:

 

 

Title:

 

 

 

Exhibits:

Exhibit A – Legal Description of Timeshare Property

Exhibit B – Association Governing Documents

 

49


--------------------------------------------------------------------------------